Exhibit 10.4

 

WARRANT AGREEMENT

 

between

 

AVENTINE RENEWABLE ENERGY HOLDINGS, INC.

 

and

 

AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC,

 

As Warrant Agent

 

Dated as of September 24, 2012

 

Warrants To Purchase Common Stock

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

Definitions

1

 

 

 

2.

Warrant Certificates

13

 

 

 

 

2.1

Issuance of Warrants

13

 

 

 

 

 

2.2

Form of Warrant Certificates

13

 

 

 

 

 

2.3

Execution and Delivery of Warrant Certificates

14

 

 

 

 

 

2.4

Restrictions on Transfer

15

 

 

 

 

3.

Exercise and Expiration of Warrants

17

 

 

 

 

3.1

Right to Acquire Common Stock Upon Exercise

17

 

 

 

 

 

3.2

Exercise and Expiration of Warrants

17

 

 

 

 

 

3.3

Application of Funds Upon Exercise of Warrants

21

 

 

 

 

 

3.4

Payment of Taxes

22

 

 

 

 

 

3.5

Surrender of Certificates

22

 

 

 

 

 

3.6

Shares Issuable

22

 

 

 

 

 

3.7

CoC Transaction; Payment

22

 

 

 

 

 

3.8

Co-Sale Notice

23

 

 

 

 

4.

Adjustments

24

 

 

 

 

4.1

Adjustments

24

 

 

 

 

 

4.2

Fractional Interest

32

 

 

 

 

5.

Loss or Mutilation

32

 

 

 

6.

Reservation and Authorization of Common Stock

33

 

 

 

7.

Warrant Transfer Books

33

 

 

 

8.

Warrant Holders

35

 

i

--------------------------------------------------------------------------------


 

 

8.1

No Voting or Dividend Rights

35

 

 

 

 

 

8.2

Rights of Action

35

 

 

 

 

 

8.3

Treatment of Holders of Warrant Certificates

35

 

 

 

 

9.

Concerning the Warrant Agent

36

 

 

 

 

9.1

Nature of Duties and Responsibilities Assumed

36

 

 

 

 

 

9.2

Right to Consult Counsel

37

 

 

 

 

 

9.3

Compensation, Reimbursement and Indemnification

38

 

 

 

 

 

9.4

Warrant Agent May Hold Company Securities

38

 

 

 

 

 

9.5

Resignation and Removal; Appointment of Successor

38

 

 

 

 

10.

Notices

39

 

 

 

 

10.1

Notices Generally

39

 

 

 

 

 

10.2

Required Notices to Holders

40

 

 

 

 

11.

Inspection

42

 

 

 

12.

Amendments

42

 

 

 

13.

Waivers

43

 

 

 

14.

Successor to Company

43

 

 

 

15.

Headings

43

 

 

 

16.

Counterparts

43

 

 

 

17.

Severability

44

 

 

 

18.

Persons Benefiting

44

 

 

 

19.

Applicable Law

44

 

 

 

20.

Entire Agreement

44

 

 

 

21.

Termination

44

 

ii

--------------------------------------------------------------------------------


 

Exhibit A

Form of Warrant Certificate

 

 

iii

--------------------------------------------------------------------------------


 

WARRANT AGREEMENT

 

AGREEMENT dated as of September 24, 2012 between Aventine Renewable Energy
Holdings, Inc., a Delaware corporation (referred to herein as the “Company”),
and American Stock Transfer & Trust Company, LLC, a New York limited liability
trust company, as warrant agent (referred to herein as the “Warrant Agent”).

 

As contemplated by that certain Restructuring Agreement dated as of August 17,
2012 (as amended or supplemented from time to time, including any exhibits,
supplements, annexes, appendices and schedules thereto, the “Restructuring
Agreement”), the Company proposes to issue and deliver in respect of the
Company’s issued and outstanding Common Stock as of the Original Issue Date,
other than the shares of Common Stock issued pursuant to that certain
Subscription Agreement, dated the date hereof (the “Subscription Agreement”),
among the Company and the Subscribers (as defined therein), its Warrant
Certificates (as defined below) evidencing Warrants (as defined below) to
purchase, under certain circumstances, up to an aggregate of 787,855 shares of
its Common Stock (as defined below), subject to adjustment as provided herein.
Each such Warrant shall entitle the registered owner thereof to purchase one
share of the Common Stock, subject to adjustment as provided herein.

 

In consideration of the foregoing and for the purpose of defining the terms and
provisions of the Warrants and the respective rights and obligations thereunder
of the Company, the Warrant Agent and the record holders of the Warrant
Certificates, the Company and the Warrant Agent each hereby agree as follows:

 

1.                                       Definitions.

 

“Affiliate,” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  Notwithstanding the
foregoing, solely for the purpose of the definition of Affiliate, no Holder
shall be deemed to Control the Company solely because such Holder (or an
Affiliate of an Approved Fund, in its capacity as a New Equity Holder (as
defined in the Amended and Restated Senior Term Loan Credit Facility):  (i) has
the right to, or otherwise participates in, the selection of the initial Board
of Directors on the Original Issue Date; (ii) has the right to, or otherwise
participates in, the selection of any observer to the Board of Directors from
time to time; (iii) is the owner of Common Stock so long as such Holder,
together with its Affiliates and Approved Funds, owns less than 40% of the
Common Stock on a Fully-Diluted Basis; or (iv) may be deemed to be acting
together with other New Equity Holders as a group (within the meaning of
Section 13(d) of the Exchange Act, or any successor provision thereto).

 

“Agreement” means this agreement as originally executed or as it may from time
to time be supplemented or amended by one or more agreements supplemental hereto
entered into pursuant to the applicable provisions hereof.

 

“Amended and Restated Senior Term Loan Facility” means that certain Amended and
Restated Senior Secured Term Loan Credit Agreement, dated as of the
September 24, 2012,

 

1

--------------------------------------------------------------------------------


 

among the Company, as borrower, the lenders from time to time party thereto and
Citibank, N.A., as collateral agent and administrative agent, as may be amended,
restated, supplemented, or otherwise modified from time to time.

 

“Applicable Value Percentage” means, with respect to any Property Dividend
designated as an “Excluded Dividend” pursuant to the definition of “Excluded
Dividend”, the percentage determined by dividing (i) the portion applicable to
one share of Common Stock of the fair market value (as determined reasonably and
in good faith by the Board of Directors, whose determination shall be conclusive
and evidenced by a Board Resolution filed with the Warrant Agent) of any and all
securities, cash or other assets distributed in such Property Dividend by
(ii) the Current Market Price of the Common Stock on the date for determination
of stockholders entitled to receive such Property Dividend.

 

“Applicable Value Percentage” means, with respect to any Company Offer
designated as an “Excluded Company Offer” pursuant to the definition of
“Excluded Company Offer”, the percentage determined by dividing (A) the
difference between (i) the fair market value (as determined reasonably and in
good faith by the Board of Directors, whose determination shall be conclusive
and evidenced by a Board Resolution filed with the Warrant Agent) of the
aggregate consideration payable to stockholders based on the acceptance (up to
any maximum specified in the terms of the tender offer) of Purchased Shares, and
(ii) the product of the Current Market Price per share on the date of the
Company Offer Expiration Time and the number of Purchased Shares, by (B) the
product of (i) the Current Market Price per share of the Common Stock on the
date of the Company Offer Expiration Time and (ii) the number of shares of
Common Stock outstanding (including any tendered shares) on the date of the
Company Offer Expiration Time.

 

“Approved Fund” means any Fund that is administered or managed by (i) a Holder,
(ii) an Affiliate of a Holder or (iii) an entity or an Affiliate of an entity
that administers or manages a Holder.

 

“Board of Directors” means either the board of directors of the Company or any
duly authorized committee of that board.

 

“Board Resolution” means a copy of a resolution certified by the secretary or an
assistant secretary of the Company to have been duly adopted by the Board of
Directors and to be in full force and effect on the date of such certification,
and delivered to the Warrant Agent.

 

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday which
is not a legal holiday in the State of New York or a day on which banking
institutions and trust companies in the state in which the Corporate Agency
Office is located are authorized or obligated by law, regulation or executive
order to close.

 

“Capital Stock” means (i) in the case of a corporation, corporate stock
(including all classes of common stock and preferred stock); (ii) in the case of
an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock; (iii) in the case of a partnership or limited liability company,
partnership

 

2

--------------------------------------------------------------------------------


 

(whether general or limited) or limited liability company interests; and
(iv) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

 

“Cashless Exercise” has the meaning set forth in Section 3.2(c)(ii).

 

“Change of Control” means the occurrence of any of the following:

 

(i)                                     the direct or indirect sale, transfer,
conveyance or other disposition (other than by way of merger or consolidation),
in one or a series of related transactions, of all or substantially all of the
properties or assets of the Company and its Subsidiaries, taken as a whole, to
any “person” (within the meaning of Section 13(d) of the Exchange Act) other
than the Company or any of its Subsidiaries;

 

(ii)                                  the Company’s stockholders approve a plan
for the liquidation or dissolution of the Company;

 

(iii)                               any Person or Persons acting together that
would constitute a group (for purposes of Section 13(d) of the Exchange Act, or
any successor provision thereto) (a “group”), together with any Affiliates or
related Persons thereof, other than any such Person, Persons, Affiliates or
related Persons who are Permitted Holders, is or becomes the “beneficial owner”
(as such term is defined in Rule 13d-3 and Rule 13d-5 under the Exchange Act,
except that in calculating the beneficial ownership of any particular “person”
(as that term is used in Section 13(d)(3) of the Exchange Act), such “person”
will be deemed to have beneficial ownership of all securities that such “person”
has the right to acquire by conversion or exercise of other securities, whether
such right is currently exercisable or is exercisable only after the passage of
time or only upon the occurrence of a subsequent condition), directly or
indirectly, of more than 50% of the voting power of the Voting Stock of the
Company; or

 

(iv)                              individuals who on the Original Issue Date
constituted the Board of Directors (together with any new directors appointed
pursuant to the terms of the Stockholders Agreement or whose election by the
Board of Directors or whose nomination by the Board of Directors for election by
the Company’s stockholders was approved by a vote of at least a majority of the
Board of Directors then in office who either were members of the Board of
Directors on the Original Issue Date or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the members of the Board of Directors then in office.

 

provided, however, that in no event shall the sale of the Common Stock to an
underwriter or group of underwriters in privity of contract with the Company (or
any other Person in privity of contract with such underwriters) be deemed to be
a Change of Control unless such Common Stock is held in an investment

 

3

--------------------------------------------------------------------------------


 

account, in which case the investment account would be treated without giving
effect to the foregoing part of this proviso.

 

“Change of Control Expiration Time” means, with respect to any Change of
Control, (i) if (but only if) such Change of Control constitutes a CoC
Transaction, immediately prior to the time of consummation of such Change of
Control; or (ii) otherwise, the later of:

 

(A)                              5:00 p.m., New York time on the date 20 days
after the earlier of (x) the date on which notice of the consummation of such
Change of Control has been duly given by the Company under and in accordance
with the fourth paragraph of Section 10.2 and (y) the date (if any) on which
notice of the possible future occurrence thereof was duly given by the Company
under and in accordance with the second paragraph of Section 10.2, and

 

(B)                                immediately after the time of consummation of
such Change of Control.

 

“CoC Transaction” means any Transaction that constitutes a Change of Control and
as a result of which, in accordance with Section 4.1(j), a Warrant would, but
for the provisions of Section 3.7 hereof, be exercisable for Substituted
Property on or after the consummation thereof.

 

“CoC Transaction Effective Time” means the time at which a CoC Transaction is
consummated if (but only if) the fair market value (as determined reasonably and
in good faith by the Board of Directors, whose determination shall be conclusive
and evidenced by a Board Resolution filed with the Warrant Agent) of the
Substituted Property that, but for the provisions of Section 3.7 hereof, would
be receivable upon exercise of a Warrant as a result of such CoC Transaction
exceeds the Exercise Price therefor.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commencement Date” has the meaning specified in the definition of “Current
Market Price” in this Section 1.

 

“Commission” means the Securities and Exchange Commission, or any other federal
agency at the time administering the Securities Act or the Exchange Act,
whichever is the relevant statute for the particular purpose.

 

“Common Stock” means any capital stock of any class or series of the Company
(including, on the Original Issue Date, the Common Stock, par value $0.001 per
share, of the Company) which has no preference in respect of dividends or of
amounts payable in the event of any voluntary or involuntary liquidation,
dissolution or winding up of the Company and which is not subject to redemption
by the Company. However, subject to the provisions of Section 4.1(j), shares
issuable upon exercise of Warrants shall include only shares of the class of
capital stock of the Company designated as Common Stock, par value $0.00l per
share, of the Company on the Original Issue Date or shares of any class or
classes resulting from any reclassification or reclassifications thereof and
which have no preference in respect of dividends or of amounts

 

4

--------------------------------------------------------------------------------


 

payable in the event of any voluntary or involuntary liquidation, dissolution or
winding up of the Company and which are not subject to redemption by the
Company; provided, however, that if at any time there shall be more than one
such resulting class, the shares of each such class then so issuable shall be
substantially in the proportion which the total number of shares of such class
resulting from all such reclassifications bears to the total number of shares of
all such classes resulting from all such reclassifications.

 

“Company” means the corporation identified in the preamble hereof and its
successors and assigns.

 

“Company Offer” means any tender offer (including any exchange offer) as amended
from time to time made by the Company or any of its Subsidiaries for the
purchase (including the acquisition pursuant to an exchange offer) of all or any
portion of the outstanding shares of Common Stock at a per share offer price of
Common Stock greater than the Current Market Price of such share of Common
Stock.

 

“Company Offer Expiration Time” has the meaning set forth in Section 4.1(e).

 

“Company Order” means a written request or order signed in the name of the
Company by any of the following officers of the Company and delivered to the
Warrant Agent:  its Chairman of the Board of Directors, its Chief Executive
Officer, its President, any Vice President, its Treasurer, any Assistant
Treasurer, its Secretary or any Assistant Secretary.

 

“Constituent Person” has the meaning set forth in Section 4.1(j)(ii)(x)(A).

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Corporate Agency Office” has the meaning set forth in Section 7.

 

“Corporation” means a corporation, association, company (including limited
liability company), joint-stock company, business trust or other similar entity.

 

“Countersigning Agent” means any Person authorized by the Warrant Agent to act
on behalf of the Warrant Agent to countersign Warrant Certificates.

 

“Current Market Price” means on any date:

 

(i)                                     if the reference is to the per share
price of Common Stock on any date herein specified and if on such date the
Common Stock is listed or admitted to trading on any national securities
exchange or otherwise traded in the over-the-counter market in the United
States:

 

5

--------------------------------------------------------------------------------


 

(A)                              for the purpose of any computation under this
Agreement (except under Section 4.1(e) in respect of a Company Offer), the
average of the Quoted Prices for the five consecutive Trading Days selected by
the Company commencing not more than 20 Trading Days before, and ending not
later than, the earlier of (x) the date in question and (y) in the case of any
computation under Section 4.1(d) or 4.1(f), the day before the “ex” date for the
issuance or distribution requiring such computation; provided, however, that if
the “ex” date for any event (other than the issuance or distribution requiring
such computation) that requires (or for any distribution which, but for the
Company giving written notice to the Warrant Agent that the Company intends to
treat such distribution as a Receivable Dividend or Received Dividend hereunder,
would have required) an adjustment to the Exercise Price pursuant to Sections
4.1(a), 4.1(b), 4.1(d), 4.1(e) or 4.1(f) occurs on or after the 20th Trading Day
prior to the day in question and prior to the “ex” date for the issuance or
distribution requiring such computation, the Quoted Price for each Trading Day
prior to the “ex” date for such other event shall be adjusted by multiplying
such Quoted Price by the same fraction by which the Exercise Price is so
required (or would have been required) to be adjusted pursuant to Sections
4.1(a), 4.1(b), 4.1(d), 4.1(e) or 4.1(f), as applicable, as a result of such
other event; or

 

(B)                                for the purpose of any computation under
Section 4.1(e), the average of the Quoted Prices for the five consecutive
Trading Days selected by the Company commencing on or after the latest (the
“Commencement Date”) of (i) the date 20 Trading Days before the date in
question, (ii) the date of commencement of the tender offer requiring such
computation, and (iii) the date of the last amendment, if any, of such tender
offer involving a change in the maximum number of shares for which tenders are
sought or a change in the consideration offered, and ending not later than the
date of the Company Offer Expiration Time (as defined in Section 4.1(e)) of such
tender offer; provided, however, that if the “ex” date for any event (other than
the tender offer requiring such computation) that requires (or for any
distribution for which, but for the Company giving written notice to the Warrant
Agent that the Company intends to treat such distribution as a Receivable
Dividend or Received Dividend hereunder, would have required) an adjustment to
the Exercise Price pursuant to Sections 4.1(a), 4.1(b), 4.1(d), 4.1(e) or
4.1(f) occurs on or after the Commencement Date and prior to the Expiration Time
for the tender offer requiring such computation, the Quoted Price for each
Trading Day prior to the “ex” date for such other event shall be adjusted by
multiplying such Quoted Price by the same fraction by which the Exercise Price
is so required (or would have been required) to be adjusted pursuant to such
Sections 4.1(a), 4.1(b), 4.1(d), 4.1(e) or 4.1(f), as applicable, as a result of
such other event; or

 

(ii)                                  if the reference is to the per share price
of Common Stock on any date herein specified and if on such date the Common
Stock is not listed or admitted to trading on any national securities exchange
or otherwise traded in the over-the-counter market in the United States, the
amount which a willing buyer would pay a willing seller in an arm’s length
transaction on such date (neither being under any compulsion to buy or sell) for
one share of the Common Stock as determined as of such date for the purposes of
any computation under this Agreement, reasonably and in good faith by the Board
of

 

6

--------------------------------------------------------------------------------


 

Directors, whose determination shall be conclusive and evidenced by a Board
Resolution filed with the Warrant Agent.

 

“Depository” means The Depository Trust Company, and its successors and assigns.

 

“Disbursing Agent” means the Company or the Warrant Agent, as the case may be.

 

“Equity Interests” means, with respect to any Person, all Capital Stock and all
Stock Equivalents of such Person.

 

“‘ex’date” means:

 

(i)                                     when used with respect to any issuance
or distribution, the first date on which the Common Stock trades regular way on
the relevant exchange or in the relevant market from which the Quoted Price was
obtained without the right to receive such issuance or distribution;

 

(ii)                                  when used with respect to any subdivision
or combination of shares of Common Stock, the first date on which the Common
Stock trades regular way on the relevant exchange or in the relevant market
after the time at which such subdivision or combination becomes effective; or

 

(iii)                               when used with respect to any tender offer,
the first date on which the Common Stock trades regular way on the relevant
exchange or in the relevant market after the Company Offer Expiration Time of
such tender offer.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute thereto, and the rules and regulations of the Commission
promulgated thereunder.

 

“Excluded Company Offer” means any Company Offer that is designated by the
Company as such by written notice to the Warrant Agent if (but only if) the
Applicable Value Percentage for such Company Offer, when added to the Applicable
Value Percentages for all other Excluded Company Offers expiring, and for all
Excluded Dividends paid by the Company, after the date 12 months prior to the
Company Offer Expiration Time for such Company Offer and on or prior to such
Company Offer Expiration Time, does not exceed 12.5%.

 

“Excluded Dividend” means any Property Dividend (other than any Received
Dividend or Receivable Dividend or any dividend or distribution of rights or
warrants referred to in Section 4.1(f)) that is designated by the Company as
such by written notice to the Warrant Agent if (but only if) the Applicable
Value Percentage for such dividend, when added to the Applicable Value
Percentages for all other Excluded Dividends paid by the Company, and for all
Excluded Company Offers expiring, after the date 12 months prior to the date for
determination of stockholders entitled to receive such Property Dividend and on
or prior to such date, does not exceed 12.5%.

 

7

--------------------------------------------------------------------------------


 

“Exercise Date” means the later of (i) the date that is one year from the
Original Issue Date and (ii) the date that a registration statement covering the
issuance of the shares of Common Stock underlying the Warrants beneficially
owned by holders that are not Majority Stockholders is declared effective by the
Securities and Exchange Commission.

 

“Exercise Period” means the period from and including the Original Issue Date
(or, with respect to beneficial owners of Warrants that are not Majority
Stockholders, the Exercise Date) to and including the Expiration Time.

 

“Exercise Price” means the exercise price per share of Common Stock, initially
set at $61.75 subject to adjustment as provided in Section 4.1; provided in no
event shall the Exercise Price be less than the par value per share of Common
Stock.

 

“Exercise Requirements’” has the meaning set forth in Section 3.2(c)(ii).

 

“Expiration Time” means the earlier of (a) 5:00 p.m., New York time on the fifth
anniversary of the Original Issue Date, and (b) if a Change of Control occurs,
the Change of Control Expiration Time therefor or, in either event, such earlier
date as the Company has designated pursuant to and in accordance with Section
3.2(b).

 

“Fully-Diluted Basis” means the number of shares of Common Stock that would be
outstanding, as of the date of computation, based on the number of outstanding
shares of Common Stock and assuming that all issued and outstanding Stock
Equivalents had been converted, exercised or exchanged.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Holder” means any Person in whose name at the time any Warrant Certificate is
registered upon the Warrant Register and, when used with respect to any Warrant
Certificate, the Person in whose name such Warrant Certificate is registered in
the Warrant Register; provided, however, that for purposes of Section 2.4,
Holder includes any beneficial owner of the relevant securities.

 

“Majority Stockholders” means, collectively, Brigade Leveraged Capital
Structures Fund Ltd., SEI Global Master Fund PLC — the SEI High Yield Fixed
Income Fund, SEI Institutional Investments Trust — High Yield Bond Fund, SEI
Institutional Managed Trust — High Yield Bond Fund, Senator Global Opportunity
Master Fund, L.P., DW Investment Management, LP, Davidson Kempner Partners,
Davidson Kempner Institutional Partners, L.P., M.H. Davidson & Co., Davidson
Kempner International, Ltd., Davidson Kempner Distressed Opportunities Fund LP,
and Davidson Kempner Distressed Opportunities International Ltd. and their
respective Permitted Transferees.

 

“Non-Electing Share” has the meaning set forth in Section 4.1(j)(ii)(x)(B).

 

8

--------------------------------------------------------------------------------


 

“Non-Surviving Transaction” has the meaning set forth in Section 4.1(j)(i).

 

“Original Issue Date” means the date on which Warrants are originally issued
under this Agreement in accordance with Section 4.8 of the Subscription
Agreement.

 

“Original Restricted Holder” means any Holder of Warrant Certificates that is a
Majority Stockholder evidencing Original Restricted Warrants executed and
delivered upon registration of transfer from the Disbursing Agent to such Holder
pursuant to the Restructuring Agreement.

 

“Original Restricted Warrants” means Warrants evidenced by Warrant Certificates
bearing the legends set forth in Sections 2.4(a) and (e).

 

“outstanding” when used with respect to any Warrants, means, as of the time of
determination, all Warrants theretofore originally issued under this Agreement
except (i) Warrants that have been exercised pursuant to Section 3.2(a), (ii)
Warrants that have expired pursuant to Section 3.2(b) and (iii) Warrants that
have otherwise been acquired by the Company; provided, however, that in
determining whether the Holders of the requisite amount of the outstanding
Warrants have given any request, demand, authorization, direction, notice,
consent or waiver under the provisions of this Agreement, Warrants owned by the
Company or any Subsidiary or Affiliate of the Company shall be disregarded and
deemed not to be outstanding.

 

“Permitted Holders” means each of the Term Loan Lenders and (1) entities
controlled by any such Persons, (2) trusts for the benefit of any such
individual Persons or the spouses, issue, parents or other relatives of such
individual Persons and (3) in the event of the death of any such individual
Person, heirs or testamentary legatees of such Person. For purposes of this
definition, “control”, as used with respect to any Person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or by contract or otherwise.

 

“Permitted Transferee” means, with respect to a transfer of all or a portion of
a Holder’s Warrants, any Person who is an “accredited investor” (as such term is
defined in Rule 501(a) of Regulation D of the Securities Act).

 

“Person” means any individual, Corporation, partnership, joint venture, trust,
unincorporated organization or government or any agency or political subdivision
thereof.

 

“Property Dividend” means any payment by the Company to all holders of its
Common Stock of any dividend, or any other distribution by the Company to such
holders, of any shares of capital stock of the Company, evidences of
indebtedness of the Company, cash or other assets (including rights, warrants or
other securities (of the Company or any other Person)), other than any dividend
or distribution (i) upon a merger or consolidation or sale to which Section
4.1(j) applies or (ii) of any Common Stock referred to in Section 4.1(b).

 

“Purchased Shares” has the meaning set forth in Section 4.1(e)(i).

 

9

--------------------------------------------------------------------------------


 

“Quoted Price” means, on any Trading Day, with respect to any security, the last
reported sales price regular way or, in case no such reported sale takes place
on such Trading Day, the average of the reported closing bid and asked prices
regular way, in either case on the NASDAQ Stock Market or, if such security is
not listed or admitted to trading on such exchange, on the principal national
securities exchange on which such security is listed or admitted to trading or,
if such security is not listed or admitted to trading on any national securities
exchange, the average of the closing bid and asked prices in the
over-the-counter market in the United States as furnished by any New York Stock
Exchange member firm that shall be selected from time to time by the Company for
that purpose.

 

“Receivable Dividend” means any Property Dividend if (but only if):

 

(i)                                     on a date at least 30 days prior to the
date for the determination of holders entitled to receive such dividend or
distribution the Company has given notice in accordance with Section 10.1 to all
Holders of Warrant Certificates and the Warrant Agent, in each case stating:

 

(A)                              the date for such determination;

 

(B)                                the fair market value (determined as
specified in clause (iv) below) of the securities, cash or other assets so to be
distributed applicable to one share of Common Stock;

 

(C)                                the Exercise Price then in effect;

 

(D)                               that the Warrants will be exercisable at all
times during the period from the opening of business on the date such notice is
given to the close of business on such date for determination (the “Specified
Period”);

 

(E)                                 the number of shares of Common Stock into
which one Warrant is then exercisable;

 

(F)                                 that the Company intends to treat such
distribution as a “Receivable Dividend” hereunder and, therefore, that no
adjustment to the Exercise Price or the number of shares of Common Stock into
which the Warrants are exercisable will be made as a result of such
distribution; and

 

(G)                                the rights thereafter generally available to
a Holder if such Holder’s Warrants are not exercised during the Specified
Period;

 

(ii)                                  the Specified Period is at least 30 days
long;

 

(iii)                               at any time during the Specified Period that
any Warrant has been outstanding, such Warrant has been exercisable (or would
have been exercisable but for the presence of the legend set forth in Section
2.4(e) on any Warrant Certificates); and

 

10

--------------------------------------------------------------------------------


 

(iv)                              the fair market value (as determined
reasonably and in good faith by the Board of Directors, whose determination
shall be conclusive and evidenced by a Board Resolution filed with the Warrant
Agent) of the securities, cash or other assets so to be distributed applicable
to one share of Common Stock exceeds 150% of the Exercise Price in effect at any
time during the Specified Period.

 

“Received Dividend” means any Property Dividend if (but only if):

 

(i)                                     prior to the date for determination of
holders of shares of Common Stock entitled to receive such dividend or
distribution the Company has delivered a written notice to the Warrant Agent
that the Company intends to treat such distribution as a “Received Dividend”
hereunder; and

 

(ii)                                  at the same time the Company makes such
distribution to holders of Common Stock, the Company pays or otherwise
distributes, to each Person who was the Holder of a Warrant Certificate
evidencing a Warrant that was outstanding immediately after the close of
business on such date for determination (whether or not such Warrant is
outstanding on the date of such distribution), an amount equal to the amount of
securities, cash or other assets that would have been receivable upon such
distribution by a holder of the number of shares of Common Stock into which all
Warrants evidenced by such Warrant Certificate are exercisable if such Warrants
had been exercised in full immediately prior to such date for determination,
assuming that the Warrants were exercisable (or would have been exercisable but
for the presence of the legends set forth in Sections 2.4(a) and (e) on any
Warrant Certificates) at the time of such date for determination into the
initial number of shares of Common Stock into which a Warrant is exercisable, as
adjusted from the date of this Warrant Agreement to such date for determination
pursuant to Section 4 (other than any adjustment in respect of which the
deferral provisions of Section 4.1(h)(iv) are then applicable).

 

“Recipient” has the meaning set forth in Section 3.2(e).

 

“Restricted Securities’” has the meaning set forth in Section 2.4(a).

 

“Restructuring Agreement” has the meaning specified in the recitals of this
Agreement.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such rule.

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute or statutes thereto, and the rules and regulations of the Commission
promulgated thereunder.

 

“Selling Stockholder” has the meaning set forth Section 3.8.

 

“Specified Period” has the meaning specified in the definition of “Receivable
Dividend” in this Section 1.

 

11

--------------------------------------------------------------------------------


 

“Stock Equivalents” means any (i) warrants, options or other right to subscribe
for, purchase or otherwise acquire any shares of Common Stock or any other class
or series of Capital Stock of the Company or (ii) any securities convertible
into or exchangeable for shares of Common Stock or any other class or series of
Capital Stock of the Company.

 

“Stockholder” means any Person who holds Equity Interests in the Company and is
or becomes a party to the Stockholders Agreement.

 

“Stockholders Agreement” means that certain Stockholders Agreement, dated as of
September 24, 2012, by and among the Company, each of the parties identified as
“Investors” on Schedule A thereto and each of the parties identified as
“Existing Stockholders” on Schedule A thereto.

 

“Subscription Agreement” has the meaning specified in the recitals of this
Agreement.

 

 “Subsidiary” means a Corporation more than 50% of the outstanding voting stock
or equity of which is owned, directly or indirectly, by the Company or by one or
more other Subsidiaries, or by the Company and one or more other Subsidiaries.
For purposes of this definition, “voting stock” means stock or equity which
ordinarily has voting power for the election of directors (or member of a
governing body that is equivalent to a board of directors), whether at all times
or only so long as no senior class of stock or equity has such voting power by
reason of any contingency.

 

“Substituted Property” has the meaning set forth in Section 4.1(j)(ii)(x).

 

“Surviving Transaction” has the meaning set forth in Section 4.1(j)(ii).

 

“Term Loan Lenders” means, collectively, Midtown Acquisitions, L.P., Redwood
Master Fund, Ltd., Apollo Investment Corporation, Altai Capital Master Fund,
Ltd., LJR Capital, L.P., ALJ Capital I, L.P., ALJ Capital II, L.P., Rochdale
Fixed Income Portfolios, Ridgeworth Seix Floating Rate High Income Fund,
Ridgeworth High Income fund, Seix Multi-Sector Absolute Return Fund,  LP,
University of Rochester, TPG Credit Opportunities Investors, L.P., TPG Credit
Strategies Fund, L.P., TPG Credit Strategies Fund II, L.P., TPS II
Opportunities, L.P., TPG Credit Opportunities Fund L.P., Macquarie Bank Limited,
Alliancebernstein Strategic Opportunities Fund, L.P., Alliancebernstein Event
Driven Opportunities Fund (Delaware), L.P., Credit Suisse Loan Funding LLC, and
Senator Global Opportunity Master Fund, L.P.

 

“Trading Day” means each Monday, Tuesday, Wednesday, Thursday and Friday, other
than any day on which securities are not traded on the applicable securities
exchange or in the applicable securities market.

 

“Transaction” has the meaning set forth in Section 4.1(j)(iii).

 

“Transfer” means (i) when used as a noun, any transfer, donation, sale,
assignment, pledge, encumbrance, hypothecation, gift, bequest, creation of a
security interest in or lien on, or other disposition, irrespective of whether
any of the foregoing are effected with or without

 

12

--------------------------------------------------------------------------------


 

consideration, voluntarily or involuntarily, directly or indirectly,
conditionally or unconditionally, by operation of law or otherwise, inter vivos
or upon death (including an indirect transfer of Capital Stock occurring as a
result of the transfer of Capital Stock in any Person which has a direct or
indirect interest in such Capital Stock); or (ii) when used as a verb, to make a
transfer.

 

“Trigger Event” has the meaning set forth in Section 4.1(f).

 

“Voting Stock” means with respect to any Person, Capital Stock of any class or
kind ordinarily having the power to vote for the election of directors, managers
or other voting members of the governing body of such Person.

 

“Warrant Agent” means the warrant agent set forth in the preamble hereof or the
successor or successors of such Warrant Agent appointed in accordance with the
terms hereof.

 

“Warrant Certificates” means those certain warrant certificates evidencing the
Warrants, substantially in the form of Exhibit A attached hereto.

 

“Warrant Register” has the meaning set forth in Section 7.

 

“Warrants” means those certain warrants to purchase initially up to an aggregate
of 787,855 shares of Common Stock at the Exercise Price, subject to adjustment
pursuant to Section 4, issued hereunder.

 

2.                                       Warrant Certificates.

 

2.1                                 Issuance of Warrants.  On the terms and
subject to the conditions of this Agreement, Warrants to purchase an aggregate
of 787,855 shares of Common Stock will be issued by the Company pursuant to
Section 4.8 of the Subscription Agreement.  Each Warrant Certificate shall
evidence the number of Warrants specified therein, and each Warrant evidenced
thereby shall represent the right, subject to the provisions contained herein
and therein, to purchase one share of Common Stock, subject to adjustment as
provided in Section 4.  The maximum number of shares of Common Stock issuable
pursuant to the Warrants shall initially be 787,855  shares, as such amount may
be adjusted from time to time pursuant to the terms of this Agreement.

 

2.2                                 Form of Warrant Certificates.

 

(a)                                  The Warrant Certificates evidencing the
Warrants shall be in registered form only and substantially in the form attached
hereto as Exhibit A, shall be dated the date on which countersigned by the
Warrant Agent, shall have such insertions as are appropriate or required or
permitted by this Agreement and may have such letters, numbers or other marks of
identification and such legends and endorsements typed, stamped, printed,
lithographed or engraved thereon as the officers of the Company executing the
same may approve (execution thereof to be conclusive evidence of such approval)
and as are not inconsistent with the provisions of this Agreement, or as may be
required to comply with any law or with any rule or

 

13

--------------------------------------------------------------------------------


 

regulation pursuant thereto or with any rule or regulation of any securities
exchange on which the Warrants may be listed, or to conform to usage.

 

(b)                                 Pending the preparation of definitive
Warrant Certificates, temporary Warrant Certificates may be issued, which may be
printed, lithographed, typewritten, mimeographed or otherwise produced, and
which will be substantially of the tenor of the definitive Warrant Certificates
in lieu of which they are issued.

 

If temporary Warrant Certificates are issued, the Company will cause definitive
Warrant Certificates to be prepared without unreasonable delay. After the
preparation of definitive Warrant Certificates, the temporary Warrant
Certificates shall be exchangeable for definitive Warrant Certificates
evidencing Warrants of the same number and tenor upon surrender by the Holder of
the temporary Warrant Certificates to the Warrant Agent at its Corporate Agency
Office, without charge to such Holder. Upon surrender for cancellation of any
one or more temporary Warrant Certificates the Company shall execute and the
Warrant Agent shall countersign and deliver in exchange therefor Warrant
Certificates of the same tenor and for a like aggregate number of Warrants.
Until so exchanged the temporary Warrant Certificates shall in all respects be
entitled to the same benefits under this Agreement as definitive Warrant
Certificates.

 

2.3                                 Execution and Delivery of Warrant
Certificates.

 

(a)                                  Warrant Certificates evidencing the
Warrants which may be countersigned and delivered under this Agreement are
limited to Warrant Certificates evidencing 787,855 Warrants except for Warrant
Certificates countersigned and delivered upon registration of transfer of, or in
exchange for, or in lieu of, one or more previously countersigned Warrant
Certificates pursuant to Sections 2.2(b), 3.2(d), 5 and 7.

 

(b)                                 At any time and from time to time on or
after the date of this Agreement, Warrant Certificates evidencing the Warrants
may be executed by the Company and delivered to the Warrant Agent for
countersignature, and the Warrant Agent shall, upon receipt of a Company Order
and at the direction of the Company set forth therein, countersign and deliver
such Warrant Certificates to the Company for original issuance to the respective
Persons entitled thereto, as specified by the Company. The Warrant Agent is
further hereby authorized to countersign and deliver Warrant Certificates as
required by this Section 2.3 or by Sections 2.2, 3.2(d), 5, 7 or 12.

 

(c)                                  The Warrant Certificates shall be executed
in the corporate name and on behalf of the Company by any of the Chairman of the
Board of Directors, the Chief Executive Officer, the Chief Financial Officer or
any one of the Vice Presidents of the Company under corporate seal reproduced
thereon and attested to by the Secretary or one of the Assistant Secretaries of
the Company, either manually or by facsimile signature printed thereon. The
Warrant Certificates shall be countersigned by the Warrant Agent and shall not
be valid for any purpose unless so countersigned. In case any officer of the
Company whose signature shall have been placed upon any of the Warrant
Certificates shall cease to be such officer of the Company before
countersignature by the Warrant Agent and issue and delivery thereof, such
Warrant

 

14

--------------------------------------------------------------------------------


 

Certificates may, nevertheless, be countersigned by the Warrant Agent and issued
and delivered with the same force and effect as though such person had not
ceased to be such officer of the Company, and any Warrant Certificate may be
signed on behalf of the Company by such person as, at the actual date of the
execution of such Warrant Certificate, shall be a proper officer of the Company,
although at the date of the execution of this Warrant Agreement any such person
was not such officer.

 

(d)                                 Upon the request of the Company, the Warrant
Agent shall cause any Warrant Certificate issued upon original issuance to bear
the legends set forth in Sections 2.4(a) and (e), the Warrants evidenced thereby
constituting “Original Restricted Warrants’” for purposes of Section 2.4.

 

(e)                                  Upon Company Order, the Warrant Agent shall
(i) register the Warrant Certificates in the Warrant Register and (ii) upon
receipt of the Warrant Certificates duly executed on behalf of the Company,
countersign such Warrant Certificates evidencing Warrants and shall deliver such
Warrant Certificates to the Holder thereof, as specified by the Company.  A
Warrant Certificate shall be, and shall remain, subject to the provisions of
this Agreement until such time as all of the Warrants evidenced thereby shall
have been duly exercised or shall have expired or been canceled in accordance
with the terms hereof.  No Warrant Certificate shall be valid for any purpose,
and no Warrant evidenced thereby shall be exercisable, until such Warrant
Certificate has been countersigned by the manual signature of the Warrant Agent.

 

2.4                                 Restrictions on Transfer.

 

(a)                                  Each Holder of a Warrant Certificate by
accepting the same, may sell, assign, transfer or pledge any Warrants or any
shares of Common Stock issued upon exercise of any Original Restricted Warrants
(collectively “Restricted Securities”) to a Permitted Transferee only in a
transaction exempt from registration under federal and state securities laws;
provided, that each Holder of Restricted Securities agrees not to sell, assign,
transfer or pledge any Restricted Securities except upon satisfaction of the
conditions specified in this Section 2.4, which conditions are intended to
ensure compliance with the provisions of the Securities Act. The holders of the
Restricted Securities will cause any proposed purchaser, assignee, transferee or
pledgee of the Restricted Securities to agree to take and hold such securities
subject to the provisions and conditions specified in this Section 2.4. 
Notwithstanding anything to the contrary contained herein, (i) no Warrant
Certificates may be exercised if such exercise would violate the Securities Act
or any other applicable law and (ii) no transfer, sale, assignment or pledge of
any Warrant Certificates or shares of Common Stock issued upon exercise of any
Warrants shall be made at any time other than in compliance with the terms of
this Agreement, the Stockholders Agreement (if applicable thereto) and the
Company’s Certificate of Incorporation as then in effect.  The Company shall be
solely responsible for determining whether any of the actions taken under this
Agreement are in compliance with this Section 2.4 and shall promptly notify the
Warrant Agent of any violations hereof or any potential violations hereof.

 

15

--------------------------------------------------------------------------------


 

Each certificate representing Restricted Securities shall be stamped or
otherwise imprinted with a legend substantially in the following form (in
addition to any legend required under applicable state securities laws):

 

“THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, AND NO INTEREST HEREIN MAY BE SOLD, OFFERED, ASSIGNED,
DISTRIBUTED, PLEDGED OR OTHERWISE TRANSFERRED UNLESS (A) THERE IS AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT COVERING ANY SUCH TRANSACTION OR (B) THE
COMPANY AND ITS COUNSEL ARE OTHERWISE SATISFIED THAT SUCH TRANSACTION IS EXEMPT
FROM SUCH REGISTRATION AND IN COMPLIANCE WITH ALL STATE SECURITIES LAWS.  THE
TRANSFERABILITY OF THIS SECURITY IS ALSO SUBJECT TO RESTRICTIONS CONTAINED IN
(A) THE WARRANT AGREEMENT, DATED AS OF SEPTEMBER 24, 2012, BETWEEN THE COMPANY
AND A WARRANT AGENT, WHICH WARRANT AGREEMENT THE COMPANY WILL FURNISH TO THE
HOLDER HEREOF UPON REQUEST AND (B) THE STOCKHOLDERS AGREEMENT, DATED AS OF
SEPTEMBER 24, 2012, AMONG THE COMPANY AND THE OTHER PARTIES THERETO, A COPY OF
WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.”

 

(b)                                 The Holders of any Restricted Securities and
the holders of Common Stock constituting Restricted Securities will cause any
proposed purchaser, assignee, transferee or pledgee of Restricted Securities to
agree to take and hold such securities subject to the provisions and conditions
specified in this Section 2.4 and Section 3.2(a).

 

(c)                                  The holder of each certificate representing
Restricted Securities, by accepting the same, agrees to comply in all respects
with the provisions of this Section 2.4. Prior to any proposed transfer
(including any transfer by means of exercising Original Restricted Warrants in
such a manner as to cause the Common Stock to be registered in the name of
another holder), sale, assignment or pledge of any such Restricted Securities,
unless there is in effect a registration statement under the Securities Act
covering the proposed transfer, sale, assignment or pledge the holder thereof
shall give written notice to the Company of such holder’s intention to effect
such transfer, sale, assignment or pledge. Each such notice shall describe the
manner and circumstances of the proposed transfer, sale, assignment or pledge in
sufficient detail and shall be accompanied, at such holder’s expense, by a
written opinion of legal counsel (who shall be, and whose legal opinion shall
be, reasonably satisfactory to the Company) addressed to the Company to the
effect that the proposed transfer of the securities may be effected without
registration under the Securities Act.

 

16

--------------------------------------------------------------------------------


 

(d)                                 The legend specified in Section 2.4(a) shall
also be placed on all certificates issued upon registration of transfer of, or
in exchange for, or in lieu of, any certificates bearing the legend set forth in
Section 2.4(a), except if such transfer is made pursuant to an effective
registration statement or Rule 144 or if the holder (at such holder’s expense)
shall deliver a written opinion of legal counsel (who shall be, and whose legal
opinion shall be, reasonably satisfactory to the Company) addressed to the
Company to the effect that such legend set forth in Section 2.4(a) is not
required in order to establish compliance with any provision of the Securities
Act.

 

(e)                                  The following legend shall be placed by the
Warrant Agent on all Warrant Certificates issued upon original issuance and as
to which the Company has made a request for the placement of such legend thereon
pursuant to Section 2.3(d) and on all Warrant Certificates subsequently issued
under this Agreement upon registration of transfer of, or in exchange for, or in
lieu of, any Warrant Certificates bearing such legend:

 

“NOTWITHSTANDING ANY OTHER PROVISION OF THE WARRANTS EVIDENCED HEREBY OR THE
RELATED WARRANT AGREEMENT, THE WARRANTS EVIDENCED BY THIS WARRANT CERTIFICATE
MAY BE EXERCISED ONLY IF (1) THE REGISTERED HOLDER IS AN ORIGINAL RESTRICTED
HOLDER, (2) A REGISTRATION STATEMENT IS IN EFFECT AS TO SUCH EXERCISE OR (3) THE
COMPANY RECEIVES A WRITTEN OPINION OF LEGAL COUNSEL (WHO SHALL BE, AND WHOSE
LEGAL OPINION SHALL BE, REASONABLY SATISFACTORY TO THE COMPANY) ADDRESSED TO THE
COMPANY TO THE EFFECT THAT THE PROPOSED EXERCISE OF THE WARRANTS MAY BE EFFECTED
WITHOUT REGISTRATION UNDER THE SECURITIES ACT.”

 

3.                                       Exercise and Expiration of Warrants.

 

3.1                                 Right to Acquire Common Stock Upon Exercise.
Each Warrant Certificate shall, when countersigned by the Warrant Agent, entitle
the Holder thereof, subject to the provisions thereof and of this Agreement, to
acquire from the Company, for each Warrant evidenced thereby one share of Common
Stock at the Exercise Price, subject to adjustment as provided in this
Agreement. The Exercise Price, and the number of shares of Common Stock
obtainable upon exercise of each Warrant, shall be adjusted from time to time as
required by Section 4.1.

 

3.2                                 Exercise and Expiration of Warrants.

 

(a)                                  Exercise of Warrants. Subject to and upon
compliance with the terms and conditions set forth herein, (i) a Holder of a
Warrant Certificate that is a Majority Stockholder may exercise all or any whole
number of the Warrants evidenced thereby, on any Business Day from and after the
Original Issue Date until the Expiration Time and (ii) a Holder of a Warrant

 

17

--------------------------------------------------------------------------------


 

Certificate that is not a Majority Stockholder may exercise all or any whole
number of Warrants evidenced thereby, on any Business Day from and after the
Exercise Date until the Expiration Time, in each case for the shares of Common
Stock obtainable thereunder; provided, however, that any Warrant evidenced by a
Warrant Certificate bearing the legend set forth in Section 2.4(e) shall not be
exercisable unless (1) the registered holder is an Original Restricted Holder,
(2) a registration statement under the Securities Act is in effect as to such
exercise or (3) the Company receives a written opinion of legal counsel (who
shall be, and whose legal opinion shall be, reasonably satisfactory to the
Company) addressed to the Company to the effect that the proposed exercise of
the Warrant may be effected without registration under the Securities Act;
provided further, however, a Warrant evidenced by a Warrant Certificate shall
not be exercisable unless the Warrant is “in the money” within the meaning of
Section 16 of the Exchange Act.

 

(b)                                 Expiration of Warrants. Subject to
Section 3.7, the Warrants shall terminate and become void and of no value as of
the Expiration Time.

 

The Company shall have the right, but not the obligation, to accelerate the time
of expiration of the Warrants to 5:00 p.m., New York time, on any date after the
Original Issue Date if:

 

(i)                                     (A) the Quoted Price of the Common Stock
has been at least 150% of the then effective Exercise Price on at least 20 of 30
successive Trading Days in a period ending not more than 15 days prior to the
date notice of such acceleration is given, (B) on each date in such period the
Common Stock was listed or admitted to trading on a national securities exchange
or otherwise traded in the over-the-counter market in the United States such
that the Quoted Price shall be capable of determination and (C) less than 20% of
the Warrants issued on the Original Issue Date remain outstanding on the date
such notice of acceleration is given;

 

(ii)                                  a CoC Transaction has occurred on or prior
to the date notice of such acceleration is given;

 

(iii)                               a Transaction (other than a CoC Transaction)
has occurred on or prior to the date notice of such acceleration is given and as
a result thereof the Substituted Property receivable upon exercise of Warrants
does not include any equity securities (as defined in Rule 3a-11-1 under the
Exchange Act or any successor provision); or

 

(iv)                              less than 5% of the Warrants issued on the
Original Issue Date remain outstanding on the date such notice of acceleration
is given.

 

In the event the time of expiration is accelerated by the Company pursuant to
this Section 3.2(b), the term “Expiration Time” shall mean such accelerated time
for all purposes of this Agreement.

 

If the Company elects to accelerate the time of expiration of the Warrants
pursuant to this Section 3.2(b), the Company shall, on a date at least 30 days
prior to the designated time of

 

18

--------------------------------------------------------------------------------


 

expiration, give notice of such designated time to the Warrant Agent and the
Holders in accordance with the provisions of Section 10.1.

 

(c)                                  Method of Exercise. In order to exercise
all or any whole number of the Warrants represented by a Warrant Certificate,
the Holder thereof must:

 

(i)                                     at the Corporate Agency Office
(x) surrender to the Warrant Agent the Warrant Certificate evidencing such
Warrants and (y) deliver to the Warrant Agent a written notice of the Holder’s
election to exercise the number of the Warrants specified therein, duly executed
by such Holder, which notice shall be in the form of the notice on the reverse
of, or attached to, such Warrant Certificate; and

 

(ii)                                  either (x) pay to the Warrant Agent an
amount, equal to the aggregate of the Exercise Price in respect of each share of
Common Stock into which such Warrants are proposed to be exercised, in any
combination of the following elected by such Holder: (A) certified bank check or
official bank check in New York Clearing House funds payable to the order of the
Company and delivered to the Warrant Agent at the Corporate Agency Office; or
(B) wire transfer in immediately available funds, to the account (National City
Bank - Account No. 0988246827; ABA No. 072000915; Account Name: Aventine
Renewable Energy, Inc.) of the Company at the Warrant Agent or such other
account designated by the Company for such purpose in a notice to the Warrant
Agent and such Holder in accordance with Section 10.1(b) or (y) in lieu of
payment of the Exercise Price as provided in clause (ii)(x) hereof, elect a
cashless exercise (such exercise in accordance with this Section 3.2(c)(ii), a
“Cashless Exercise”) of such Warrant by written designation to such effect
specified on the exercise notice referred to in clause (i) hereof (this
subsection (ii) together with subsection (i) of this
Section 3.2(c) collectively, the “Exercise Requirements”).

 

If the Holder duly elects a Cashless Exercise of any Warrant pursuant to clause
(ii)(y) of the previous sentence, then, notwithstanding Section 3.6, the Company
shall issue to the Holder upon exercise of such Warrants a number of shares of
Common Stock computed using the following formula:

 

19

--------------------------------------------------------------------------------


 

X = Y x (A-B)/A

 

where:

 

X

=

the number of shares of Common Stock to be issued to the Holder.

 

 

 

Y

=

the number of shares of Common Stock then issuable upon exercise of such
Warrants being exercised.

 

 

 

A

=

the Current Market Price of one share of Common Stock as of the date of
exercise.

 

 

 

B

=

the Exercise Price.

 

During the period from and after delivery to Holders of notice of the possible
future occurrence of a Change of Control pursuant to the second paragraph of
Section 10.2 until the earlier of the time of consummation of such Change of
Control or delivery to Holders of notice of the cancellation thereof pursuant to
Section 10.2, exercise of all or any of the Warrants represented by a Warrant
Certificate (including a Cashless Exercise pursuant to clause (ii)(y) of the
first paragraph of this Section 3.2(c)) may be made subject to and contingent
upon the consummation of such Change of Control by written notice to such effect
set forth on the notice of exercise delivered pursuant to this Section 3.2(c),
in which event, if such Change of Control is consummated, such exercise will be
effective (subject to the other conditions to exercise specified in
Section 3.2(f)) at the time of consummation of such Change of Control.

 

(d)                                 Partial Exercise. If fewer than all the
Warrants represented by a Warrant Certificate are exercised, such Warrant
Certificate shall be surrendered and a new Warrant Certificate of the same tenor
and for the number of Warrants which were not exercised shall be executed by the
Company. The Warrant Agent shall countersign the new Warrant Certificate,
registered in such name or names, subject to the provisions of Section 7
regarding registration of transfer and payment of governmental charges in
respect thereof, as may be directed in writing by the Holder, and shall deliver
the new Warrant Certificate to the Person or Persons in whose name such new
Warrant Certificate is so registered. The Company, whenever required by the
Warrant Agent, will supply the Warrant Agent with Warrant Certificates duly
executed on behalf of the Company for such purpose.

 

(e)                                  Issuance of Common Stock. Upon satisfaction
of the Exercise Requirements, the Warrant Agent shall, when such payment is
received (or promptly after receipt of such notice of exercise in the event such
Holder has elected a Cashless Exercise in accordance with Section 3.2(c)),
(i) requisition from the Company’s Common Stock transfer agent for issuance and
delivery to or upon the written order of the registered holder of such Warrant
and in such name or names as such Holder may designate, the shares of Common
Stock issuable upon the exercise of such Warrants, (ii) deliver to the Company
the notice of exercise received pursuant to Section 3.2(c) and (iii) (unless a
Cashless Exercise) deliver or deposit, if

 

20

--------------------------------------------------------------------------------


 

applicable, all funds received as instructed in writing by the Company.  The
Company shall thereupon, as promptly as practicable, and in any event within 10
Business Days after receipt by the Company of such notice of exercise, execute
or cause to be executed and deliver or cause to be delivered to the Recipient
(as defined below) a certificate or certificates representing the aggregate
number of shares of Common Stock issuable upon such exercise (based upon the
aggregate number of Warrants so exercised), determined in accordance with
Section 3.6 or, upon a Cashless Exercise, in accordance with the formula set
forth in the second paragraph of Section 3.2(c).  The certificate or
certificates so delivered shall be, to the extent possible, in such denomination
or denominations as such Holder shall request in such notice of exercise and
such certificate or certificates shall be registered or otherwise placed in the
name of, and delivered to, the Holder or, subject to Section 2.4(c) and
Section 3.4, such other Person as shall be designated by the Holder in such
notice (the Holder or such other Person being referred to herein as the
“Recipient”).  Notwithstanding anything in this Agreement to the contrary, in
lieu of delivering physical certificates representing the shares of Common Stock
issuable upon exercise of Warrants, provided the transfer agent for the Common
Stock is participating in The Depository’s Fast Automated Securities Transfer
program, upon request of the Holder, the Company shall, subject to Section 2.4
and Section 3.2(a), if in compliance with applicable securities laws and in
accordance with the Company’s policies and procedures with respect to
“restricted securities” as defined in Rule 144(a)(3) under the Securities Act,
use its commercially reasonable efforts to cause the transfer agent to
electronically transmit the shares of Common Stock so issuable upon conversion
by crediting the account of the beneficial holder’s prime broker with the
Depository through its Deposit Withdrawal Agent Commission system.

 

(f)                                    Time of Exercise.  Each exercise of any
Warrant shall be deemed to have been effected (i) immediately prior to the close
of business on the day on which the Warrant Certificate representing such
Warrant shall have been surrendered for exercise as provided above, together
with the notice of exercise referred to above, the opinion of counsel and the
notice required by Section 2.4(c) and (except in the case of a Cashless
Exercise) the applicable Exercise Price, and all taxes required to be paid by
Holder, if any, pursuant to Section 3.4 prior to the exercise of such Warrant
have been paid or (ii) in the case of any exercise contingent upon consummation
of a Change of Control pursuant to the last paragraph of Section 3.2(c), if such
Change of Control is consummated, at the later of time of consummation of such
Change of Control and the time specified in clause (i). At such time, subject to
Section 3.2(c) and Section 4.1(h)(iv), the certificates for the shares of Common
Stock issuable upon such exercise as provided in Section 3.2(e) shall, if
applicable, be deemed to have been issued and, for all purposes of this
Agreement, the Recipient shall, to the fullest extent permitted by law, as
between such Person and the Company, be deemed to be and entitled to all rights
of the holder of record of such Common Stock.

 

(g)                                 Except as otherwise provided herein, any
exercise of a Warrant pursuant to the terms of this Agreement shall be
irrevocable and shall constitute a binding agreement between the Holder and the
Company, enforceable in accordance with its terms.

 

3.3                                 Application of Funds Upon Exercise of
Warrants. Any funds delivered to the Warrant Agent upon exercise of any
Warrant(s) shall be held by the Warrant Agent in trust for the

 

21

--------------------------------------------------------------------------------


 

Company. The Warrant Agent shall promptly deliver and pay to or upon the written
order of the Company all funds received by it upon the exercise of any Warrants
by bank wire transfer to an account designated by the Company or as the Warrant
Agent otherwise may be directed in writing by the Company.

 

3.4                                 Payment of Taxes. The Company shall pay any
and all taxes (other than income taxes) that may be payable in respect of the
payment of any cash amount or the issue or delivery of shares of Common Stock or
on exercise of Warrants pursuant hereto or otherwise pursuant to Section 3.7.
The Company shall not be required, however, to pay any tax or other charge
imposed in respect of any transfer involved in the issue and delivery of any
shares of Common Stock (or certificates therefor) or payment of cash or other
property to any Recipient other than the Holder of the Warrant Certificate
surrendered upon the exercise of a Warrant, and in case of such transfer or
payment, the Warrant Agent and the Company shall not be required to issue or
deliver any shares of Common Stock (or certificates therefor) or pay any cash
until (a) such tax or charge has been paid or an amount sufficient for the
payment thereof has been delivered to the Warrant Agent or the Company or (b) it
has been established to the Company’s satisfaction that any such tax or other
charge that is or may become due has been paid.

 

3.5                                 Surrender of Certificates. Any Warrant
Certificate surrendered for exercise (including in connection with a Cashless
Exercise) shall, if surrendered to the Company, be delivered to the Warrant
Agent, and all Warrant Certificates surrendered or so delivered to the Warrant
Agent shall be promptly cancelled by the Warrant Agent and shall not be reissued
by the Company.

 

3.6                                 Shares Issuable. The number of shares of
Common Stock “obtainable upon exercise” of Warrants at any time shall be the
number of shares of Common Stock into which such Warrants are then exercisable.
The number of shares of Common Stock “into which each Warrant is exercisable”
shall be one share, subject to adjustment as provided in Section 4.1.

 

3.7                                 CoC Transaction; Payment. The Company shall
promptly notify each Holder in writing of the execution of any transaction
agreement that would result in a CoC Transaction.  If (but only if) a CoC
Transaction Effective Time has occurred, promptly after the Expiration Time, but
in no event later than five Business Days after the Expiration Time has
occurred, the Company shall, to each former Holder that did not exercise such
Holder’s Warrants for shares of Common Stock under Section 3.2 prior to the
consummation of such CoC Transaction, pay an amount in cash or transfer an
amount of other Substituted Property, as applicable, computed using the
following formula:

 

X = Y x (A-B)

 

where:

 

X = the amount of cash to be paid to the Holder or other Substituted Property
(based on the fair market value (as determined by the Board of Directors in good
faith) of such Substituted Property) to be transferred to the Holder, as
applicable;

 

22

--------------------------------------------------------------------------------


 

Y = the aggregate number of Warrants that have not been exercised;

 

A = the aggregate amount of cash or the fair market value (as determined by the
Board of Directors in good faith) of other Substituted Property receivable in
accordance with Section 4.1(j) upon exercise of each Warrant on or after the CoC
Transaction Effective Time; and

 

B = the aggregate Exercise Price applicable to each Warrant upon exercise on or
after the CoC Transaction Effective Time;

 

provided, that no payment as a result of a CoC Transaction shall be due and
payable by the Company to any such Holder unless, and only to the extent that,
the aggregate cash amount payable or the fair market value of other Substituted
Property that, but for the provisions of Section 3.7 hereof, would be receivable
upon exercise of the Warrants held by a Holder, as applicable, upon or after
such CoC Transaction (the “Aggregate Substituted Amount”) exceeds the aggregate
Exercise Price of the Warrants held by such Holder.  For the avoidance of doubt,
in the event of consummation of a CoC Transaction as a result of which, but for
the provisions of the this Section 3.7, any Warrant would thereafter be
exercisable for Substituted Property pursuant to the Section 4.1(j), then,
whether or not the Aggregate Substituted Amount with respect to such Warrant
exceeds the aggregate Exercise Price therefor, from and after the Expiration
Time, the Holder of such Warrant shall not be entitled to exercise such Warrant
and at the Expiration Time, such Warrant shall terminate and become void and all
other rights of such Holder in respect of such Warrant shall cease except,
solely to the extent the first sentence of this Section 3.7 applies, the right
to receive the payment by the Company of a CoC Transaction payment to such
Holder pursuant to this Section 3.7.  Notwithstanding the foregoing, if the
Board of Directors determines in good faith that it is impractical or may
otherwise constitute a violation of applicable laws to make a distribution of
Substituted Property other than cash to Holders, the Board of Directors may
elect to make such payment in cash.  For the avoidance of doubt, upon
consummation of any CoC Transaction, each Warrant Certificate evidencing any
Warrant that is neither (x) exercised prior to the consummation of such CoC
Transaction nor (y) entitled to a CoC Transaction payment in accordance with
this Section 3.7 shall be cancelled by the Warrant Agent effective upon the
Expiration Time (i.e., the time immediately prior to the consummation of such
CoC Transaction); and each Warrant Certificate evidencing any Warrant that is
entitled to a CoC Transaction payment in accordance with this Section 3.7 shall
thereafter evidence solely the right to receive payment (and shall be cancelled
by the Warrant Agent upon payment) of the CoC Transaction payment, in each case,
without any further consideration therefor.

 

3.8                                 Co-Sale Notice.  Upon the receipt by the
Company of notice by one or more Stockholders holding a majority of the
aggregate number of issued and outstanding shares of Common Stock (any such
Stockholder, a “Selling Stockholder” and collectively, the “Selling
Stockholders”) that such Selling Stockholder(s) proposes to Transfer (in a
single transaction or a series of related transactions) shares of Common Stock
representing more than a majority of the aggregate number of shares of Common
Stock issued and outstanding immediately prior to such Transfer to any Person
other than an Affiliate or Approved Fund of such Selling Stockholder, the
Company shall promptly notify each Holder in writing of such receipt of notice.

 

23

--------------------------------------------------------------------------------


 

4.                                       Adjustments.

 

4.1                                 Adjustments. In order to prevent dilution of
the rights granted under the Warrants and to grant the Holders certain
additional rights, the Exercise Price shall be subject to adjustment from time
to time as provided in this Section 4.1 and the number of shares of Common Stock
obtainable upon exercise of Warrants shall be subject to adjustment from time to
time as provided in this Section 4.1; provided, however, that, notwithstanding
anything in this Agreement to the contrary, no adjustment shall be made for the
reverse stock split referred to in the Restructuring Agreement.

 

(a)                                  Subdivisions and Combinations. In the event
the Company shall, at any time or from time to time after the Original Issue
Date while the Warrants remain outstanding and unexpired in whole or in part,
effect a subdivision (by any stock split or otherwise) of the outstanding shares
of Common Stock into a greater number of shares of Common Stock (other than
(x) a subdivision upon a merger or consolidation or sale to which
Section 4.1(j) applies or (y) a stock split effected by means of a stock
dividend or distribution to which Section 4.1(b) applies), then and in each such
event the Exercise Price in effect at the opening of business on the day after
the date upon which such subdivision becomes effective shall be proportionately
decreased. Conversely, if the Company shall, at any time or from time to time
after the Original Issue Date while the Warrants remain outstanding and
unexpired in whole or in part, effect a combination (by any reverse stock split
or otherwise) of the outstanding shares of Common Stock into a smaller number of
shares of Common Stock (other than a combination upon a merger or consolidation
or sale to which Section 4.1(j) applies), then and in each such event the
Exercise Price in effect at the opening of business on the day after the date
upon which such combination becomes effective shall be proportionately
increased. Any adjustment under this Section 4.1(a) shall become effective
immediately after the opening of business on the day after the date upon which
the subdivision or combination becomes effective.

 

(b)                                 Common Stock Dividends. In the event the
Company shall, at any time or from time to time after the Original Issue Date
while the Warrants remain outstanding and unexpired in whole or in part, make or
issue to the holders of its Common Stock a dividend or distribution payable in,
or otherwise make or issue a dividend or other distribution on any class of its
capital stock payable in, shares of Common Stock (other than a dividend or
distribution upon a merger or consolidation or sale to which
Section 4.1(j) applies), then and in each such event the Exercise Price in
effect at the opening of business on the day after the date for the
determination of the holders of shares of Common Stock entitled to receive such
dividend or distribution shall be decreased by multiplying such Exercise Price
by a fraction (not to be greater than 1):

 

(i)                                     the numerator of which shall be the
total number of shares of Common Stock issued and outstanding at the close of
business on such date for determination; and

 

(ii)                                  the denominator of which shall be the
total number of shares of Common Stock issued and outstanding at the close of
business on such date for

 

24

--------------------------------------------------------------------------------


 

determination plus the number of shares of Common Stock issuable in payment of
such dividend or distribution.

 

Any adjustment under this Section 4.1(b) shall, subject to Section 4.1(h)(iv),
become effective immediately after the opening of business on the day after the
date for the determination of the holders of shares of Common Stock entitled to
receive such dividend or distribution.

 

(c)                                  Reclassifications. A reclassification of
the Common Stock (other than any such reclassification in connection with a
merger or consolidation or sale to which Section 4.1(j) applies) into shares of
Common Stock and shares of any other class of stock shall be deemed:

 

(i)                                     a distribution by the Company to the
holders of its Common Stock of such shares of such class of stock other than
Common Stock for the purposes and within the meaning of Section 4.1(d) (and the
effective date of such reclassification shall be deemed to be “the date for the
determination of the holders of Common Stock entitled to receive such dividend
or distribution” for the purposes and within the meaning of Section 4.1(d)); and

 

(ii)                                  if the outstanding shares of Common Stock
shall be changed into a larger or smaller number of shares of Common Stock as a
part of such reclassification, such change shall be deemed a subdivision or
combination, as the case may be, of the outstanding shares of Common Stock for
the purposes and within the meaning of Section 4.1(a) (and the effective date of
such reclassification shall be deemed to be “the date upon which such
subdivision becomes effective” or “the date upon which such combination becomes
effective,” as applicable, for the purposes and within the meaning of
Section 4.1(a)).

 

(d)                                 Property Dividends. In the event the Company
shall, at any time or from time to time after the Original Issue Date while the
Warrants remain outstanding and unexpired in whole or in part, make or issue a
dividend or distribution to holders of Common Stock a Property Dividend (other
than (x) a Receivable Dividend, a Received Dividend or an Excluded Dividend or
(y) any dividend or distribution of any rights or warrants referred to in
Section 4.1(f)), then and in each such event the Exercise Price in effect
immediately prior to the close of business on the date for the determination of
the holders of Common Stock entitled to receive such dividend or distribution
shall be decreased by multiplying such Exercise Price by a fraction (not to be
greater than 1):

 

(i)                                     the numerator of which shall be the
Current Market Price per share of Common Stock on such date for determination
minus the portion applicable to one share of Common Stock of the fair market
value (as determined reasonably and in good faith by the Board of Directors,
whose determination shall be conclusive and evidenced by a Board Resolution
filed with the Warrant Agent) of such Property Dividend so distributed; and

 

25

--------------------------------------------------------------------------------


 

(ii)                                  the denominator of which shall be such
Current Market Price per share of Common Stock.

 

Any adjustment under this Section 4.1(d) shall, subject to Section 4.1(h)(iv),
become effective immediately prior to the opening of business on the day after
the date for the determination of the holders of Common Stock entitled to
receive such dividend or distribution. If the Board of Directors determines the
fair market value of any Property Dividend for purposes of this Section 4.1(d)
by reference to the actual or when issued trading market for any securities
comprising such Property Dividend, it must in doing so consider the prices in
such market over the same period used in computing the Current Market Price per
share of Common Stock.

 

(e)                                  Self-Tender Offers. In the event, at any
time or from time to time after the Original Issue Date while the Warrants
remain outstanding and unexpired in whole or in part, a Company Offer, other
than an Excluded Company Offer, shall expire, then and in each such event the
Exercise Price in effect immediately prior to the close of business on the date
of the last time (the “Company Offer Expiration Time”) tenders could have been
made pursuant to such Company Offer shall be decreased by multiplying such
Exercise Price by a fraction (not to be greater than 1):

 

(i)                                     the numerator of which shall be equal to
(A) the product of (1) the Current Market Price per share of the Common Stock on
the date of the Company Offer Expiration Time and (2) the number of shares of
Common Stock outstanding (including any tendered shares) on the Company Offer
Expiration Time less (B) the fair market value (as determined reasonably and in
good faith by the Board of Directors, whose determination shall be conclusive
and evidenced by a Board Resolution filed with the Warrant Agent) of the
aggregate consideration payable to stockholders based on the acceptance (up to
any maximum specified in the terms of the Company Offer) of all shares validly
tendered and not withdrawn as of the Expiration Time (the shares deemed so
accepted, up to any maximum amount provided for in connection with such Company
Offer, being referred to as the “Purchased Shares”); and

 

(ii)                                  the denominator of which shall be equal to
the product of (A) the Current Market Price per share of the Common Stock on the
date of the Company Offer Expiration Time and (B) the number of shares of Common
Stock outstanding (including any tendered shares) on the Company Offer
Expiration Time less the number of Purchased Shares.

 

Any adjustment under this Section 4.1(e) shall become effective immediately
prior to the opening of business on the day after the Company Offer Expiration
Time.

 

(f)                                    Distributions of Warrants. In the event
the Company shall, at any time or from time to time after the Original Issue
Date while the Warrants remain outstanding and unexpired in whole or in part,
make or issue a dividend or distribution to all holders of its Common Stock of
any warrants or other rights to subscribe for or purchase any shares of Common
Stock (other than (x) a Received Dividend or a Receivable Dividend or (y) a

 

26

--------------------------------------------------------------------------------


 

distribution of such warrants or rights upon a merger or consolidation or sale
to which Section 4.1(j) applies), whether or not the rights to subscribe or
purchase thereunder are immediately exercisable, and the consideration per share
for which shares of Common Stock may at any time thereafter be issuable pursuant
to such warrants or other rights shall be less than the Current Market Price per
share of Common Stock on the date fixed for determination of the holders of
Common Stock entitled to receive such dividend or distribution, then and in each
such event the Exercise Price at the opening of business on the day after such
date for determination shall be decreased by multiplying such Exercise Price by
a fraction (not to be greater than 1):

 

(i)                                     the numerator of which shall be the
number of shares of Common Stock outstanding at the close of business on such
date for determination plus the number of shares of Common Stock that the
minimum consideration received and receivable by the Company for the issuance of
such maximum number of shares of Common Stock pursuant to the terms of such
warrants or other rights would purchase at such Current Market Price; and

 

(ii)                                  the denominator of which shall be the
number of shares of Common Stock outstanding at the close of business on such
date for determination plus the maximum number of shares of Common Stock
issuable pursuant to all such warrants or other rights.

 

Any adjustment under this Section 4.1(f) shall, subject to Section 4.1(h)(iv),
become effective immediately after the opening of business on the day after the
date for the determination of the holders of shares of Common Stock entitled to
receive such dividend or distribution.

 

Rights or warrants issued by the Company to all holders of its Common Stock
entitling the holders thereof to subscribe for or purchase shares of Common
Stock, which rights or warrants (A) are deemed to be transferred with such
shares of Common Stock, (B) are not exercisable and (C) are also issued in
respect of future issuances of Common Stock, in each case in clauses (A) through
(C) until the occurrence of a specified event or events (“Trigger Event”), shall
for purposes of this Section 4.1(f) and Section 4.1(d) not be deemed distributed
until the occurrence of the earliest Trigger Event.

 

(g)                                 Superseding Adjustment. In the event at any
time after any adjustment of the Exercise Price with respect to which each
Warrant is exercisable shall have been made pursuant to Section 4.1(f) on the
basis of the distribution of warrants or other rights or after any new
adjustment of the number of shares of Common Stock into which each Warrant is
exercisable shall have been made pursuant to this Section 4.1(g), such warrants
or rights shall expire, and all or a portion of such warrants or rights shall
not have been exercised, then, and in each such case, upon the election of the
Company by written notice to the Warrant Agent, such previous adjustment in
respect of such warrants or rights which have expired without exercise shall be
rescinded and annulled as to any then outstanding Warrants, and the shares of
Common Stock that were deemed for purposes of the computations set forth in
Section 4.1(f) to have been

 

27

--------------------------------------------------------------------------------


 

issued by virtue of such adjustment in respect of such warrants or rights shall
no longer be deemed to have been issued.

 

(h)                                 Other Provisions Applicable to Adjustments.
The following provisions shall be applicable to the making of adjustments to the
Exercise Price and the number of shares of Common Stock into which each Warrant
is exercisable under this Section 4.1:

 

(i)                                     Treasury Stock. The Company shall not
make or issue any dividend or distribution on shares of Common Stock held in the
treasury of the Company. For the purposes of this Section 4.1, the number of
shares of Common Stock at any time outstanding shall not include shares held in
the treasury of the Company.

 

(ii)                                  When Adjustments Are to be Made. The
adjustments required by Sections 4.1(a), 4.1(b), 4.1(c), 4.1(d), 4.1(e) and
4.1(f) shall be made whenever and as often as any specified event requiring an
adjustment shall occur, except that no adjustment of the Exercise Price that
would otherwise be required shall be made unless and until such adjustment
either by itself or with other adjustments not previously made increases or
decreases the Exercise Price immediately prior to the making of such adjustment
by at least 1%. Any adjustment representing a change of less than such minimum
amount (except as aforesaid) shall be carried forward and made as soon as such
adjustment, together with other adjustments required by Sections 4.1(a), 4.1(b),
4.1(c), 4.1(d), 4.1(e) and 4.1(f) and not previously made, would result in such
minimum adjustment.

 

(iii)                               Fractional Interests. In computing
adjustments under this Section 4, fractional interests in Common Stock shall be
taken into account to the nearest one- thousandth of a share.

 

(iv)                              Deferral Of Issuance Upon Exercise. In any
case in which Sections 4.1(b), 4.1(d) or 4.1(f) shall require that a decrease in
the Exercise Price be made effective prior to the occurrence of a specified
event and any Warrant is exercised after the time at which the adjustment became
effective but prior to the occurrence of such specified event and, in connection
therewith, Section 4.1(i) shall require a corresponding increase in the number
of shares of Common Stock into which each Warrant is exercisable, the Company
may elect to defer until the occurrence of such specified event (A) the issuance
to the Holder of the Warrant Certificate evidencing such Warrant (or other
Person entitled thereto) of, and the registration of such Holder (or other
Person) as the record holder of, the Common Stock over and above the Common
Stock issuable upon such exercise on the basis of the number of shares of Common
Stock obtainable upon exercise of such Warrant immediately prior to such
adjustment and to require payment in respect of such number of shares the
issuance of which is not deferred on the basis of the Exercise Price in effect
immediately prior to such adjustment and (B) the corresponding reduction in the
Exercise Price; provided, however, that the Company shall deliver to such Holder
or other person a due bill or other appropriate instrument that meets any
applicable requirements of the principal national securities exchange or other

 

28

--------------------------------------------------------------------------------


 

market on which the Common Stock is then traded and evidences the right of such
Holder or other Person to receive, and to become the record holder of, such
additional shares of Common Stock, upon the occurrence of such specified event
requiring such adjustment (without payment of any additional Exercise Price in
respect of such additional shares).

 

(i)                                     Adjustment to Shares Obtainable Upon
Exercise. Whenever the Exercise Price is adjusted as provided in Sections
4.1(a), (b), (c), (d), (e) or (f), the number of shares of Common Stock into
which a Warrant is exercisable shall simultaneously be adjusted by multiplying
such number of shares of Common Stock into which a Warrant is exercisable
immediately prior to such adjustment by a fraction, the numerator of which shall
be the Exercise Price immediately prior to such adjustment, and the denominator
of which shall be the Exercise Price immediately thereafter.

 

(j)                                     Changes in Common Stock. In case at any
time or from time to time after the Original Issue Date while the Warrants
remain outstanding and unexpired in whole or in part, the Company shall be a
party to or shall otherwise engage in any transaction or series of related
transactions constituting:

 

(i)                                     a merger of the Company into, a
consolidation of the Company with, or a sale of all or substantially all of the
Company’s assets to, any other Person (a “Non- Surviving Transaction”), or

 

(ii)                                  any merger of another Person into the
Company in which the previously outstanding shares of Common Stock shall be
cancelled, reclassified or converted or changed into or exchanged for securities
of the Company or other property (including cash) or any combination of the
foregoing (a “Surviving Transaction”; any Non-Surviving Transaction or Surviving
Transaction being herein called a “Transaction”), then, subject to Section 3.7,
as a condition to the consummation of such Transaction, the Company shall (or,
in the case of any Non-Surviving Transaction, the Company shall cause such other
Person to) execute and deliver to the Warrant Agent a written instrument
providing that:

 

(x)                                   so long as any Warrant remains outstanding
on such terms and subject to such conditions as shall be as nearly equivalent as
may be practicable to the provisions set forth in this Agreement, each Warrant,
upon the exercise thereof at any time on or after the consummation of such
Transaction, shall be exercisable into, in lieu of the Common Stock issuable
upon such exercise prior to such consummation, only the securities or other
property (“Substituted Property”) that would have been receivable upon such
Transaction by a holder of the number of shares of Common Stock into which such
Warrant was exercisable immediately prior to such Transaction, assuming such
holder of Common Stock:

 

(A)                              is not a Person with which the Company
consolidated or into which the Company merged or which merged into the Company
or to

 

29

--------------------------------------------------------------------------------


 

which such sale or transfer was made, as the case may be (“Constituent Person”),
or an Affiliate of a Constituent Person; and

 

(B)                                failed to exercise his rights of election, if
any, as to the kind or amount of securities, cash and other property receivable
upon such Transaction (provided that if the kind or amount of securities, cash
and other property receivable upon such Transaction is not the same for each
share of Common Stock held immediately prior to such Transaction by other than a
Constituent Person or an Affiliate thereof and in respect of which such rights
of election shall not have been exercised (“Non-Electing Share”), then, for the
purposes of this Section 4.1(j), the kind and amount of securities, cash and
other property receivable upon such Transaction by each Non-Electing Share shall
be deemed to be the kind and amount so receivable per share by a plurality of
the Non-Electing Shares); and

 

(y)                                 the rights and obligations of the Company
(or, in the event of a Non-Surviving Transaction, such other Person) and the
Holders in respect of Substituted Property shall be as nearly equivalent as may
be practicable to the rights and obligations of the Company and Holders in
respect of Common Stock hereunder as set forth in Section 3.1 and Section 3.2
hereof and elsewhere herein.

 

Such written instrument shall provide for adjustments which, for events
subsequent to the effective date of such written instrument, shall be as nearly
equivalent as may be practicable to the adjustments provided for in this Section
4. The above provisions of this Section 4.1(j) shall similarly apply to
successive Transactions.

 

(k)                                  Change in Par Value; Compliance with
Governmental Requirements. No adjustment need be made for a change in the par
value of the Common Stock.  Before taking any action in accordance with this
Agreement that would cause an adjustment reducing the Exercise Price below the
then par value of any of the shares of Common Stock into which the Warrants are
exercisable, the Company will, to the fullest extent permitted by law, take any
corporate action that may be necessary in order that the Company may validly and
legally issue fully paid and non-assessable shares of such Common Stock at such
adjusted Exercise Price.

 

(l)                                     Optional Tax Adjustment. The Company may
at its option, at any time during the term of the Warrants, increase the number
of shares of Common Stock into which each Warrant is exercisable, or decrease
the Exercise Price, in addition to those changes required by Sections 4.1(a),
4.1(b), 4.1(c), 4.1(d), 4.1(e) or 4.1(f), as deemed advisable by the Board of
Directors of the Company, in order that any event treated for Federal income tax
purposes as a dividend of stock or stock rights shall not be taxable to the
recipients.

 

(m)                               Warrants Deemed Exercisable. For purposes
solely of this Section 4, the number of shares of Common Stock which the holder
of any Warrant would have been entitled to receive had such Warrant been
exercised in full at any time or into which any Warrant was

 

30

--------------------------------------------------------------------------------


 

exercisable at any time shall be determined assuming such Warrant was
exercisable in full at such time, although such Warrant may not be exercisable
in full at such time.

 

(n)                                 Notice of Adjustment. Upon the occurrence of
each adjustment of the Exercise Price or the number of shares of Common Stock
into which a Warrant is exercisable pursuant to this Section 4.1, the Company at
its expense shall promptly:

 

(i)                                     compute such adjustment in accordance
with the terms hereof;

 

(ii)                                  after such adjustment becomes effective,
cause to be delivered to all Holders in accordance with Section 10.1(b) a notice
setting forth such adjustment (including the kind and amount of securities, cash
or other property for which the Warrants shall be exercisable and the Exercise
Price) and showing in detail the facts upon which such adjustment is based; and

 

(iii)                               deliver to the Warrant Agent a certificate
of the principal financial officer or the Treasurer of the Company setting forth
the Exercise Price and the number of shares of Common Stock into which each
Warrant is exercisable after such adjustment and setting forth a brief statement
of the facts requiring such adjustment and the computation by which such
adjustment was made (including a description of the basis on which the Current
Market Price of the Common Stock or the fair market value of any evidences of
indebtedness, shares of capital stock, securities, cash or other assets or
consideration used in the computation was determined). As provided in Section
9.1, the Warrant Agent shall be entitled to rely on such certificate and shall
be under no duty or responsibility with respect to any such certificate, except
to exhibit the same from time to time to any Holder desiring an inspection
thereof during reasonable business hours.

 

(o)                                 Statement on Warrant Certificates.
Irrespective of any adjustment in the Exercise Price or amount or kind of shares
into which the Warrants are exercisable, Warrant Certificates theretofore or
thereafter issued may continue to express the same Exercise Price initially
applicable or amount or kind of shares initially issuable upon exercise of the
Warrants evidenced thereby pursuant to this Agreement.

 

(p)                                 Certain Actions During Specified Period.
During any Specified Period, the Company shall not combine its outstanding
shares of Common Stock into a smaller number of shares of Common Stock, effect a
reclassification of its Common Stock or effect any Transaction.

 

(q)                                 Certain Actions Respecting Received Cash
Dividends. If the Company shall have given notice to the Warrant Agent of its
intention to treat a distribution as a Received Dividend hereunder, the Company
shall not permit the date for the determination of holders of shares of Common
Stock entitled to receive any other dividend or distribution referred to in
Sections 4.1(b) or 4.1(d) or to receive any rights, options or warrants referred
to in Section 4.1(f), the date of any Company Offer Expiration Time referred to
in Section 4.1(e), the effective date of any subdivision or combination referred
to in Section 4.1(a) or the date of consummation of

 

31

--------------------------------------------------------------------------------


 

any Transaction to be the same date as the date which is, or is the day before,
the date for determination of holders of Common Stock entitled to receive such
Received Dividend.

 

4.2                                 Fractional Interest. The Company shall not
issue fractions of shares of Common Stock upon exercise of Warrants. Whenever
any fraction of a share of Common Stock would otherwise be required to be
issued, the actual issuance made shall reflect a rounding of such fraction to
the nearest whole share (up or down), with half shares or less being rounded
down and fractions in excess of half of a share being rounded up. The holder of
a Warrant by the acceptance of the Warrant expressly waives his right to receive
any fractional share of Common Stock upon exercise of a Warrant. If Warrant
Certificates evidencing more than one Warrant shall be presented for exercise at
the same time by the same Holder, the number of full shares of Common Stock
which shall be issuable upon such exercise thereof shall be computed on the
basis of the aggregate number of Warrants so to be exercised.

 

5.                                       Loss or Mutilation.

 

If (a) any mutilated Warrant Certificate is surrendered to the Warrant Agent or
(b) both (i) there shall be delivered to the Company and the Warrant Agent (A) a
claim by a Holder as to the destruction, loss or wrongful taking of any Warrant
Certificate of such Holder and a request thereby for a new replacement Warrant
Certificate, and (B) such indemnity bond as may be required by and satisfactory
to them to save each of them and any agent of either of them harmless and (ii)
such other reasonable requirements as may be imposed by the Company as permitted
by Section 8-405 of the Uniform Commercial Code have been satisfied, then, in
the absence of notice to the Company or the Warrant Agent that such Warrant
Certificate has been acquired by a “protected purchaser” within the meaning of
Section 8-405 of the Uniform Commercial Code, the Company shall execute and upon
its written request the Warrant Agent shall countersign and deliver to the
registered Holder of the lost, wrongfully taken, destroyed or mutilated Warrant
Certificate, in exchange therefor or in lieu thereof, a new Warrant Certificate
of the same tenor and for a like aggregate number of Warrants. At the written
request of such registered Holder, the new Warrant Certificate so issued shall
be retained by the Warrant Agent as having been surrendered for exercise, in
lieu of delivery thereof to such Holder, and shall be deemed for purposes of
Section 3.2 to have been surrendered for exercise on the date the conditions
specified in clauses (a) or (b) of the preceding sentence were first satisfied.

 

Upon the issuance of any new Warrant Certificate under this Section 5, the
Company may require the payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and other expenses
(including the fees and expenses of the Warrant Agent and of counsel to the
Company) in connection therewith.

 

Every new Warrant Certificate executed and delivered pursuant to this Section 5
in lieu of any lost, wrongfully taken or destroyed Warrant Certificate shall
constitute an additional contractual obligation of the Company, whether or not
the allegedly lost, wrongfully taken or destroyed Warrant Certificate shall be
at any time enforceable by anyone, and shall be entitled to the benefits of this
Agreement equally and proportionately with any and all other Warrant
Certificates duly executed and delivered hereunder.

 

32

--------------------------------------------------------------------------------


 

The provisions of this Section 5 are exclusive and shall preclude (to the extent
lawful) all other rights or remedies with respect to the replacement of
mutilated, lost, wrongfully taken, or destroyed Warrant Certificates.

 

6.                                       Reservation and Authorization of Common
Stock.

 

The Company covenants that, for the duration of the Exercise Period, the Company
will at all times reserve and keep available, from its authorized and unissued
Common Stock solely for issuance and delivery upon the exercise of the Warrants
and free of preemptive rights, such number of shares of Common Stock and other
securities, cash or property as from time to time shall be issuable upon the
exercise in full of all outstanding Warrants. The Company further covenants that
it shall, to the fullest extent permitted by law, from time to time, take all
steps necessary to increase the authorized number of shares of its Common Stock
if at any time the authorized number of shares of Common Stock remaining
unissued would otherwise be insufficient to allow delivery of all the shares of
Common Stock then deliverable upon the exercise in full of all outstanding
Warrants. The Company covenants that all shares of Common Stock issuable upon
exercise of the Warrants will, upon issuance, be duly and validly issued, fully
paid and nonassessable and will be free of restrictions on transfer, other than
as specified in Section 2.4 and the Stockholders Agreement, and will be free
from all taxes, liens and charges in respect of the issue thereof (other than
taxes in respect of any transfer occurring contemporaneously or otherwise
specified herein). The Company shall take all such lawful actions as may be
necessary to ensure that all such shares of Common Stock may be so issued
without violation of any applicable law or governmental regulation or any
requirements of any domestic stock exchange upon which shares of Common Stock
may be listed (except for official notice of issuance which shall be immediately
delivered by the Company upon each such issuance). The Company covenants that
all shares of Common Stock will, at all times that Warrants are exercisable, be
duly approved for listing subject to official notice of issuance on each
securities exchange, if any, on which the Common Stock is then listed. The
Company covenants that the stock certificates issued to evidence any shares of
Common Stock issued upon exercise of Warrants will comply with the General
Corporation Law of the State of Delaware and any other applicable law.

 

The Company hereby authorizes and directs its current and future transfer agents
for the Common Stock at all times to reserve stock certificates for such number
of authorized shares as shall be requisite for such purpose. The Warrant Agent
is hereby authorized to requisition from time to time from any such transfer
agents stock certificates required to honor outstanding Warrants upon exercise
thereof in accordance with the terms of this Agreement, and the Company hereby
authorizes and directs such transfer agents to comply with all such requests of
the Warrant Agent. The Company will supply such transfer agents with duly
executed stock certificates for such purposes.

 

7.                                       Warrant Transfer Books.

 

The Warrant Agent will maintain an office (the “Corporate Agency Office”) in the
United States of America, where Warrant Certificates may be surrendered for
registration of transfer or

 

33

--------------------------------------------------------------------------------


 

exchange and where Warrant Certificates may be surrendered for exercise of
Warrants evidenced thereby, which office is located at 6201 15th Avenue,
Brooklyn, New York 11219 on the Original Issue Date. The Warrant Agent will give
prompt written notice to all Holders of Warrant Certificates of any change in
the location of such office.

 

The Warrant Certificates evidencing the Warrants shall be issued in registered
form only. The Company shall cause to be kept at the office of the Warrant Agent
designated for such purpose a warrant register (the “Warrant Register”) in
which, subject to such reasonable regulations as the Warrant Agent may prescribe
and such regulations as may be prescribed by law or the rules of the exchange on
which the Warrants or Common Stock are listed, the Company shall provide for the
registration of Warrant Certificates and of transfers or exchanges of Warrant
Certificates as herein provided.

 

Upon surrender for registration of transfer of any Warrant Certificate at the
Corporate Agency Office, the Company shall execute, and the Warrant Agent shall
countersign and deliver, in the name of the designated transferee or
transferees, one or more new Warrant Certificates evidencing a like aggregate
number of Warrants.

 

At the option of the Holder, Warrant Certificates may be exchanged at the office
of the Warrant Agent upon payment of the charges hereinafter provided for other
Warrant Certificates evidencing a like aggregate number of Warrants. Whenever
any Warrant Certificates are so surrendered for exchange, the Company shall
execute, and the Warrant Agent shall countersign and deliver, the Warrant
Certificates of the same tenor and evidencing the same number of Warrants as
evidenced by the Warrant Certificates surrendered by the Holder making the
exchange.

 

All Warrant Certificates issued upon any registration of transfer or exchange of
Warrant Certificates shall be the valid obligations of the Company, evidencing
the same obligations, and entitled to the same benefits under this Agreement, as
the Warrant Certificates surrendered for such registration of transfer or
exchange.

 

Every Warrant Certificate surrendered for registration of transfer or exchange
shall (if so required by the Company or the Warrant Agent) be duly endorsed, or
be accompanied by a written instrument of transfer in form satisfactory to the
Company and the Warrant Agent, duly executed by the Holder thereof or his
attorney duly authorized in writing.

 

No service charge shall be made for any registration of transfer or exchange of
Warrant Certificates; provided, however, the Company may require payment of a
sum sufficient to cover any tax or other governmental charge that may be imposed
in connection with any registration of transfer or exchange of Warrant
Certificates.

 

The Warrant Agent shall, upon request of the Company from time to time, deliver
to the Company such reports of registered ownership of the Warrants and such
records of transactions with respect to the Warrants and the shares of Common
Stock as the Company may request. The Warrant Agent shall also make available to
the Company for inspection by the Company’s agents

 

34

--------------------------------------------------------------------------------


 

or employees, from time to time as the Company may request, such original books
of accounts and records maintained by the Warrant Agent in connection with the
issuance and exercise of Warrants hereunder, such inspections to occur at the
Corporate Agency Office during normal business hours.

 

The Warrant Agent shall keep copies of this Agreement and any notices given to
Holders hereunder available for inspection by the Holders during normal business
hours at the Corporate Agency Office. The Company shall supply the Warrant Agent
from time to time with such numbers of copies of this Agreement as the Warrant
Agent may request.

 

8.                                       Warrant Holders.

 

8.1                                 No Voting or Dividend Rights. Subject to the
provisions of Section 10.2 hereof and except as may be specifically provided for
herein, until the exercise of any Warrant:

 

(i)                                     no Holder of a Warrant Certificate
evidencing any Warrant shall have or exercise any rights by virtue hereof as a
holder of Common Stock of the Company, including, without limitation, the right
to vote, to receive dividends and other distributions as a holder of Common
Stock or to receive notice of, or attend, meetings of, stockholders or any other
proceedings of the Company;

 

(ii)                                  the consent of any such Holder shall not
be required with respect to any action or proceeding of the Company;

 

(iii)                               except with respect to any Received
Dividend, no such Holder, by reason of the ownership or possession of a Warrant
or the Warrant Certificate representing the same, shall have any right to
receive any cash dividends, stock dividends, allotments or rights or other
distributions paid, allotted or distributed or distributable to the stockholders
of the Company prior to, or for which the relevant record date preceded, the
date of the exercise of such Warrant; and

 

(iv)                              no such Holder shall have any right not
expressly conferred hereunder or under, or by applicable law with respect to,
the Warrant Certificate held by such Holder.

 

8.2                                 Rights of Action. All rights of action
against the Company in respect of this Agreement, except rights of action vested
in the Warrant Agent, are vested in the Holders of the Warrant Certificates, and
any Holder of any Warrant Certificate, without the consent of the Warrant Agent
or the Holder of any other Warrant Certificate, may, in such Holder’s own behalf
and for such Holder’s own benefit, enforce and may institute and maintain any
suit, action or proceeding against the Company suitable to enforce, or otherwise
in respect of, such Holder’s right to exercise such Holder’s Warrants in the
manner provided in this Agreement.

 

8.3                                 Treatment of Holders of Warrant
Certificates. Every Holder of a Warrant Certificate, by accepting the same,
consents and agrees with the Company, with the Warrant Agent and with every
subsequent holder of such Warrant Certificate that, prior to due

 

35

--------------------------------------------------------------------------------


 

presentment of such Warrant Certificate for registration of transfer, the
Company and the Warrant Agent may treat the Person in whose name the Warrant
Certificate is registered as the absolute owner thereof (notwithstanding any
notation of ownership or other writing made in a Warrant Certificate by anyone),
for all purposes and as the Person entitled to exercise the rights granted under
the Warrants, and neither the Company, the Warrant Agent nor any agent thereof
shall be affected by any notice to the contrary.

 

9.                                       Concerning the Warrant Agent.

 

9.1                                 Nature of Duties and Responsibilities
Assumed. The Company hereby appoints the Warrant Agent to act as agent of the
Company as set forth in this Agreement. The Warrant Agent hereby accepts the
appointment as agent of the Company and agrees to perform that agency upon the
terms and conditions set forth in this Agreement and in the Warrant Certificates
or as the Company and the Warrant Agent may hereafter agree, by all of which the
Company and the Holders of Warrant Certificates, by their acceptance thereof,
shall be bound; provided, however, that the terms and conditions contained in
the Warrant Certificates are subject to and governed by this Agreement or any
other terms and conditions hereafter agreed to by the Company and the Warrant
Agent.

 

The Warrant Agent shall not, by countersigning Warrant Certificates or by any
other act hereunder, be deemed to make any representations as to validity or
authorization of (i) the Warrants or the Warrant Certificates (except as to its
countersignature thereon), (ii) any securities or other property delivered upon
exercise of any Warrant, (iii) the accuracy of the computation of the number or
kind or amount of stock or other securities or other property deliverable upon
exercise of any Warrant, or (iv) the correctness of any of the representations
of the Company made in such certificates that the Warrant Agent receives. The
Warrant Agent shall not at any time have any duty to calculate or determine
whether any facts exist that may require any adjustments pursuant to Section 4
hereof with respect to the kind and amount of shares or other securities or any
property issuable to Holders upon the exercise of Warrants required from time to
time. The Warrant Agent shall have no duty or responsibility to determine the
accuracy or correctness of such calculation or with respect to the methods
employed in making the same. The Warrant Agent shall not be accountable with
respect to the validity or value (or the kind or amount) of any shares of Common
Stock or of any securities or property which may at any time be issued or
delivered upon the exercise of any Warrant or upon any adjustment pursuant to
Section 4 hereof, and it makes no representation with respect thereto. The
Warrant Agent shall not be responsible for any failure of the Company to make
any cash payment or to issue, transfer or deliver any shares of Common Stock or
stock certificates or other securities or property upon the surrender of any
Warrant Certificate for the purpose of exercise or upon any adjustment pursuant
to Section 4 hereof or to comply with any of the covenants of the Company
contained in Section 4 hereof.

 

The Warrant Agent shall not (i) be liable for any recital or statement of fact
contained herein or in the Warrant Certificates or for any action taken,
suffered or omitted by it in good faith on the belief that any Warrant
Certificate or any other documents or any signatures are genuine or properly
authorized, (ii) be responsible for any failure on the part of the Company to

 

36

--------------------------------------------------------------------------------


 

comply with any of its covenants and obligations contained in this Agreement or
in the Warrant Certificates or (iii) be liable for any act or omission in
connection with this Agreement except for its own gross negligence, bad faith or
willful misconduct.

 

The Warrant Agent is hereby authorized to accept and protected in accepting
instructions with respect to the performance of its duties hereunder by Company
Order and to apply to any such officer named in such Company Order for
instructions (which instructions will be promptly given in writing when
requested), and the Warrant Agent shall not be liable for any action taken or
suffered to be taken by it in good faith in accordance with the instructions in
any Company Order.

 

The Warrant Agent may execute and exercise any of the rights and powers hereby
vested in it or perform any duty hereunder either itself or by or through its
attorneys, agents or employees, provided, however, reasonable care has been
exercised in the selection and in the continued employment of any such attorney,
agent or employee. The Warrant Agent shall not be under any obligation or duty
to institute, appear in or defend any action, suit or legal proceeding in
respect hereof, unless first indemnified to its satisfaction, but this provision
shall not affect the power of the Warrant Agent to take such action as the
Warrant Agent may consider proper, whether with or without such indemnity. The
Warrant Agent shall promptly notify the Company in writing of any claim made or
action, suit or proceeding instituted against it arising out of or in connection
with this Agreement.

 

The Company shall perform, execute, acknowledge and deliver or cause to be
performed, executed, acknowledged and delivered all such further acts,
instruments and assurances as may reasonably be required by the Warrant Agent in
order to enable it to carry out or perform its duties under this Agreement.

 

The Warrant Agent shall act solely as agent of the Company hereunder and does
not assume any obligation or relationship of agency or trust for or with any of
the Holders or any beneficial owners of Warrants. The Warrant Agent shall not be
liable except for the failure to perform such duties as are specifically set
forth herein or specifically set forth in the Warrant Certificates, and no
implied covenants or obligations shall be read into this Agreement against the
Warrant Agent whose duties and obligations shall be determined solely by the
express provisions hereof or the express provisions of the Warrant Certificates.

 

If the Warrant Agent shall receive any notice or demand (other than notice of or
demand for exercise of the Warrants) addressed to the Company by any Holder, the
Warrant Agent shall promptly forward such notice or demand to the Company.

 

9.2           Right to Consult Counsel. The Warrant Agent may at any time
consult with legal counsel satisfactory to it (who may be legal counsel for the
Company), and the Warrant Agent shall incur no liability or responsibility to
the Company or to any Holder for any action taken, suffered or omitted by it in
good faith in accordance with the opinion or advice of such counsel.

 

37

--------------------------------------------------------------------------------


 

9.3           Compensation, Reimbursement and Indemnification. The Company
agrees to pay the Warrant Agent from time to time reasonable compensation for
all fees and expenses relating to its services hereunder as the Company and the
Warrant Agent may agree from time to time and to reimburse the Warrant Agent for
reasonable expenses and disbursements, including reasonable counsel fees
incurred in connection with the execution and administration of this Agreement.
The Company further agrees to indemnify the Warrant Agent for and save it
harmless against any losses, liabilities or reasonable expenses arising out of
or in connection with the acceptance and administration of this Agreement,
including the reasonable costs, legal fees and expenses of investigating or
defending any claim of such liability, except that the Company shall have no
liability hereunder to the extent that any such loss, liability or expense
results from the Warrant Agent’s own gross negligence, bad faith or willful
misconduct.  No provision of this Agreement shall be construed to relieve the
Warrant Agent from liability for its own gross negligence, bad faith or willful
misconduct.  Notwithstanding the foregoing, the Company shall not be responsible
for any settlement made without its prior written consent.

 

9.4           Warrant Agent May Hold Company Securities. The Warrant Agent, any
Countersigning Agent and any stockholder, director, officer or employee of the
Warrant Agent or any Countersigning Agent may buy, sell or deal in any of the
Warrants or other securities of the Company or its Subsidiaries, become
pecuniarily interested in transactions in which the Company or its Subsidiaries
may be interested, contract with or lend money to the Company or its
Subsidiaries or otherwise act as fully and freely as though it were not the
Warrant Agent or the Countersigning Agent, respectively, under this Agreement.
Nothing herein shall preclude the Warrant Agent or any Countersigning Agent from
acting in any other capacity for the Company or for any other legal entity.

 

9.5          Resignation and Removal; Appointment of Successor.

 

(a)           The Warrant Agent may resign its duties and be discharged from all
further duties and liability hereunder (except liability arising as a result of
the Warrant Agent’s own gross negligence, bad faith or willful misconduct) after
giving 30 days’ prior written notice to the Company. The Company may remove the
Warrant Agent upon 30 days’ written notice, and the Warrant Agent shall
thereupon in like manner be discharged from all further duties and liabilities
hereunder, except as aforesaid. The Warrant Agent shall, at the expense of the
Company, cause notice to be given in accordance with Section 10.1(b) to each
Holder of a Warrant Certificate of said notice of resignation or notice of
removal, as the case may be. Upon such resignation or removal, the Company shall
appoint in writing a new Warrant Agent. If the Company shall fail to make such
appointment within a period of 30 calendar days after it has been notified in
writing of such resignation by the resigning Warrant Agent or after such
removal, then the Holder of any Warrant Certificate may apply to any court of
competent jurisdiction for the appointment of a new Warrant Agent. Any new
Warrant Agent, whether appointed by the Company or by such a court, shall be a
Corporation doing business under the laws of the United States or any state
thereof in good standing, authorized under such laws to act as Warrant Agent,
and having a combined capital and surplus of not less than $25,000,000. The
combined capital and surplus of any such new Warrant Agent shall be deemed to be
the combined capital and surplus as set forth in the most recent annual report
of its condition

 

38

--------------------------------------------------------------------------------


 

published by such Warrant Agent prior to its appointment, provided, however,
such reports are published at least annually pursuant to law or to the
requirements of a Federal or state supervising or examining authority. After
acceptance in writing of such appointment by the new Warrant Agent, it shall be
vested with the same powers, rights, duties and responsibilities as if it had
been originally named herein as the Warrant Agent, without any further
assurance, conveyance, act or deed; but if for any reason it shall be reasonably
necessary or expedient to execute and deliver any further assurance, conveyance,
act or deed, the same shall be done at the reasonable expense of the Company and
shall be legally and validly executed and delivered by the resigning or removed
Warrant Agent. Not later than the effective date of any such appointment, the
Company shall file notice thereof with the resigning or removed Warrant Agent.
Failure to give any notice provided for in this Section 9.5(a), however, or any
defect therein, shall not affect the legality or validity of the resignation or
removal of the Warrant Agent or the appointment of a new Warrant Agent as the
case may be.

 

(b)           Any Corporation into which the Warrant Agent or any new Warrant
Agent may be merged, or any Corporation resulting from any consolidation to
which the Warrant Agent or any new Warrant Agent shall be a party to this
Agreement, shall be a successor Warrant Agent under this Agreement without
(except as specified in the following sentence) the execution or filing of any
document or any further act on the part of any of the parties hereto; provided,
that such Corporation would be eligible for appointment as successor to the
Warrant Agent under the provisions of Section 9.5(a). Any such successor Warrant
Agent shall promptly cause notice of its succession as Warrant Agent to be given
in accordance with Section 10.1(b) to each Holder of a Warrant Certificate at
such Holder’s last address as shown on the Warrant Register.

 

10.          Notices.

 

10.1        Notices Generally.

 

(a)           Any request, notice, direction, authorization, consent, waiver,
demand or other communication permitted or authorized by this Agreement to be
made upon, given or furnished to or filed with the Company or the Warrant Agent
by the other party hereto or by any Holder shall be sufficient for every purpose
hereunder if in writing (including telecopy communication) and shall be deemed
to have been duly given or made, (i) when delivered, if delivered by hand,
(ii) on the first Business Day after being delivered to a recognized courier
(whose stated terms of delivery are one Business Day to the destination of such
notice), (iii) three days after being deposited in the mail, first class and
postage prepaid, or (iv) upon confirmation of receipt in the case of telecopy
communication as follows:

 

If to the Company, to it at:

 

Aventine Renewable Energy Holdings, Inc.

One Lincoln Center

5400 LBJ Freeway, Suite 450

Dallas, Texas  75240

Attention: Chief Executive Officer

 

39

--------------------------------------------------------------------------------


 

Telecopy no.: 214-451-6799

 

or

 

If to the Warrant Agent, to it at:

 

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, New York 11219

Attention: Reorganization Department

Telecopy no.: 718-921-5001

 

or, in either case, such other address as shall have been set forth in a notice
delivered in accordance with this Section 10.1(a).

 

(b)           Where this Agreement provides for notice to Holders of any event,
such notice shall be deemed given (unless otherwise herein expressly provided)
if in writing and mailed, first-class postage prepaid, to each Holder affected
by such event, at the address of such Holder as it appears in the Warrant
Register, not later than the latest date, and not earlier than the earliest
date, prescribed for the giving of such notice. In any case where notice to
Holders is given by mail, neither the failure to mail such notice, nor any
defect in any notice so mailed, to any particular Holder shall affect the
sufficiency of such notice with respect to other Holders. Where this Agreement
provides for notice in any manner, such notice may be waived in writing by the
Person entitled to receive such notice, either before or after the event, and
such waiver shall be the equivalent of such notice.

 

In case by reason of the suspension of regular mail service or by reason of any
other cause it shall be impracticable to give such notice by mail, then such
notification as shall be made by a method approved by the Warrant Agent as one
which would be most reliable under the circumstances for successfully delivering
the notice to the addressees shall constitute a sufficient notification for
every purpose hereunder.

 

10.2         Required Notices to Holders. In the event the Company shall
propose:

 

(i)            to make or issue any dividend or other distribution to holders of
Common Stock of any stock, other securities, cash, assets or property or of any
rights to subscribe for or purchase any shares of stock of any class or any
other securities, rights or options; or

 

(ii)           to effect any Transaction; or

 

(iii)          to effect the voluntary or involuntary dissolution, liquidation
or winding- up of the Company; or

 

(iv)          to effect any reclassification of its Common Stock; or

 

40

--------------------------------------------------------------------------------


 

(v)           to commence a Company Offer for all or a portion of the
outstanding shares of Common Stock (or shall amend any such Company Offer),

 

then, and in each such case, the Company shall cause to be filed with the
Warrant Agent and shall give to each Holder of a Warrant Certificate, in
accordance with Section 10.1(b), a notice of such proposed action. Such notice
shall specify: (x) the date on which a record is to be taken for the purposes of
such dividend or distribution; (y) the date on which such reclassification,
Transaction, liquidation, dissolution or winding up is expected to become
effective, the date as of which it is expected that holders of Common Stock of
record shall be entitled to exchange their shares of Common Stock for
securities, cash or other property deliverable upon such reclassification,
Transaction, liquidation, dissolution or winding up (in the case of a
Transaction) and whether the Transaction is a CoC Transaction; or (z) the date
on which such tender offer commenced, the date on which such tender offer is
scheduled to expire unless extended, the consideration offered and the other
material terms thereof (or the material terms of any amendment thereto). Such
notice shall be given, in the case of any action covered by clause (i) above, at
least 10 days prior to the record date for determining holders of the Common
Stock for purposes of such action or, in the case of any action covered by
clauses (ii) through (v) above, at least 20 days prior to the applicable
effective or expiration date specified above or, in any such case, prior to such
earlier time as notice thereof shall be required to be given pursuant to
Rule l0b-17 under the Exchange Act.

 

The Company may, in its sole discretion, cause to be filed with the Warrant
Agent and give to each Holder of a Warrant Certificate, in accordance with
Section 10.1(b), a notice of the possible further occurrence of any proposed
Change of Control that has been publicly announced. Such notice shall specify
the date on which such Change of Control is expected to be consummated and
(assuming such Change of Control is consummated) the Expiration Time (after
giving effect to such notice) and a statement to the effect that all Warrants
will terminate and become void (and (subject to Section 3.7) the Warrant
Certificates therefor cancelled) at the Expiration Time.

 

If at any time the Company shall cancel any of the proposed transactions for
which notice has been given under the first two paragraphs of this Section 10.2
prior to the consummation thereof, the Company shall give each Holder prompt
notice of such cancellation in accordance with Section 10.1(b) hereof.

 

The Company shall cause to be filed with the Warrant Agent and shall give to
each Holder of a Warrant Certificate, in accordance with Section 10.1(b), a
notice of the consummation of any Change of Control no later than the fifth
Business Day after the consummation thereof. Such notice shall specify the time
at which such Change of Control was consummated and the Expiration Time arising
as a result thereof and a statement to the effect that, subject to Section 3.7,
all Warrants will terminate and become void at the Expiration Time.

 

41

--------------------------------------------------------------------------------


 

11.          Inspection.

 

The Warrant Agent shall cause a copy of this Agreement to be available at all
reasonable times at the office of the Warrant Agent for inspection by the Holder
of any Warrant Certificate. The Warrant Agent may require such Holder to submit
his Warrant Certificate for inspection by it.

 

12.          Amendments.

 

The Company and the Warrant Agent may, without the consent or concurrence of the
Holders of the Warrant Certificates, by supplemental agreement or otherwise,
amend this Agreement for the purpose of making any changes or corrections in
this Agreement that (i) are required to cure any ambiguity or to correct or
supplement any defective or inconsistent provision or clerical omission or
mistake or manifest error herein contained or (ii) add to the covenants and
agreements of the Company in this Agreement further covenants and agreements of
the Company thereafter to be observed, or surrender any rights or powers
reserved to or conferred upon the Company in this Agreement; provided, however,
that in either case such amendment shall not adversely affect the rights or
interests of the Holders of the Warrant Certificates hereunder in any material
respect. This Agreement may otherwise be amended by the Company and the Warrant
Agent only with the consent of the Holders of Warrant Certificates evidencing a
majority of the then outstanding Warrants, except that no amendment or waiver
that affects Sections 2.4 or 3.2(a) or this Section 12 shall be effective
without the approval of a majority of the Original Restricted Holders.

 

The Warrant Agent shall join with the Company in the execution and delivery of
any such amendment unless such amendment affects the Warrant Agent’s own rights,
duties or immunities hereunder, in which case the Warrant Agent may, but shall
not be required to, join in such execution and delivery. Upon execution and
delivery of any amendment pursuant to this Section 12, such amendment shall be
considered a part of this Agreement for all purposes and every Holder of a
Warrant Certificate theretofore or thereafter countersigned and delivered
hereunder shall be bound thereby.

 

In the event of any amendment, modification or waiver, the Company will give
prompt written notice thereof to all Holders as specified in the next
paragraph.  If an amendment changes the terms of a Warrant Certificate, the
Company or the Warrant Agent may require the Holder of the Warrant Certificate
to deliver the Warrant Certificate to the Warrant Agent.  The Warrant Agent, at
the written direction of the Company, may place an appropriate notation on the
Warrant Certificate regarding the changed terms and return it to the Holder and
the Warrant Agent may place an appropriate notation on any Warrant Certificate
thereafter authenticated.  Alternatively, if the Company or the Warrant Agent so
determines, the Company in exchange for the Warrant Certificate shall execute,
issue and deliver and, upon receipt of a Company Order, the Warrant Agent shall
authenticate a new Warrant Certificate that reflects the changed terms.  Failure
to make an appropriate notation, or issue a new Warrant Certificate, shall not
in any way impair or affect the validity of any such amendment.

 

Promptly after the execution by the Company and the Warrant Agent of any such
amendment, the Company shall give notice to the Holders of Warrant Certificates,
setting forth

 

42

--------------------------------------------------------------------------------


 

in general terms the substance of such amendment, in accordance with the
provisions of Section 10.1(b). Any failure of the Company to mail such notice or
any defect therein, shall not, however, in any way impair or affect the validity
of any such amendment.

 

13.          Waivers.

 

The Company may take any action herein prohibited, or omit to perform any act
herein required to be performed by it, only if (i) the Company has obtained the
written consent of Holders of Warrant Certificates evidencing a majority of the
then outstanding Warrants, and (ii) any consent required pursuant to Section 12
has been obtained.

 

14.          Successor to Company.

 

So long as Warrants remain outstanding, the Company will not enter into any Non-
Surviving Transaction unless the acquirer shall expressly assume by a
supplemental agreement, executed and delivered to the Warrant Agent, in form
reasonably satisfactory to the Warrant Agent, the due and punctual performance
of every covenant of this Agreement on the part of the Company to be performed
and observed and shall have provided for exercise rights in accordance with
Section 4.1(j). Upon the consummation of such Non- Surviving Transaction, the
acquirer shall succeed to, and be substituted for, and may exercise every right
and power of, the Company under this Agreement with the same effect as if such
acquirer had been named as the Company herein.

 

15.          Headings.

 

The section headings contained in this Agreement are inserted for convenience
only and will not affect in any way the meaning or interpretation of this
Agreement.

 

16.          Counterparts.

 

This Agreement may be executed in multiple counterparts with the same effect as
if all signing parties had signed the same document.  All counterparts shall be
construed together and constitute the same instrument.  This Agreement, to the
extent signed and delivered by means of a facsimile machine or electronic
delivery (i.e., by email of a PDF signature page), shall be treated in all
manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person.  At the request of any party hereto
or to any such agreement or instrument, each other party hereto or thereto shall
re-execute original forms thereof and deliver them to all other parties.  No
party hereto or to any such agreement or instrument shall raise the use of a
facsimile machine or electronic delivery to deliver a signature or the fact that
any signature or agreement or instrument was transmitted or communicated through
the use of a facsimile machine or by electronic delivery as a defense to the
formation or enforceability of a contract and each such party forever waives any
such defense.

 

43

--------------------------------------------------------------------------------


 

17.          Severability.

 

If any provision of this Agreement is held to be illegal, invalid, or
unenforceable under present or future Applicable Laws during the term thereof,
such provision shall be fully severable, this Agreement shall be construed and
enforced as if such illegal, invalid, or unenforceable provision had never
comprised a part thereof, and the remaining provisions thereof shall remain in
full force and effect and shall not be affected by the illegal, invalid, or
unenforceable provision or by its severance therefrom.  Furthermore, in lieu of
such illegal, invalid, or unenforceable provision, there shall be added
automatically as a part of this Agreement, a legal, valid, and enforceable
provision as similar in terms to the illegal, invalid, or unenforceable
provision as may be possible.

 

18.          Persons Benefiting.

 

This Agreement shall be binding upon and inure to the benefit of the Company and
the Warrant Agent, and their respective successors and assigns and the Holders
from time to time of the Warrant Certificates. Nothing in this Agreement,
express or implied, is intended to confer upon any person other than the
Company, the Warrant Agent and the Holders of the Warrant Certificates, any
rights or remedies under or by reason of this Agreement or any part hereof. Each
Holder, by acceptance of a Warrant Certificate, agrees to all of the terms and
provisions of this Agreement applicable thereto.

 

19.          Applicable Law.

 

IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN THAT STATE (WITHOUT REGARD TO THE CHOICE OF LAW
OR CONFLICTS OF LAW PROVISIONS THEREOF OTHER THAN N.Y. GEN. OBLIG. LAW §5-1401),
EXCEPT TO THE EXTENT THAT THE CORPORATION LAW OF THE STATE OF INCORPORATION OF
THE COMPANY MANDATORILY APPLIES.

 

20.          Entire Agreement.

 

This Agreement constitutes the entire agreement and understanding among the
parties with respect to the subject matter hereof and supersedes all prior oral
and written, and all contemporaneous oral, agreements and understandings
relating to the subject matter hereof.

 

21.          Termination

 

Subject to Section 3.7, and in accordance with Section 3.2(a), this Agreement
shall terminate upon the earlier of (i) the Expiration Time and upon, if and to
the extent applicable, the delivery by the Company to the Holders of all shares
of Common Stock and other securities or property in respect of all Warrants duly
exercised on or prior to the Expiration Time and (ii) when all Warrants have
been exercised upon the delivery to the Holders of all shares of Common Stock
and other securities or property in respect of all Warrants duly exercised.

 

44

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

AVENTINE RENEWABLE ENERGY HOLDINGS, INC.

 

 

 

 

 

By:

/s/ John W Castle

 

 

Name:

John Castle

 

 

Title:

Chief Executive Officer

 

 

 

 

AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC, as Warrant Agent

 

 

 

 

 

 

By:

/s/ Paula Caroppoli

 

 

Name:

Paula Caroppoli

 

 

Title:

Senior Vice President

 

Signature Page to Warrant Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Face of Warrant Certificate

 

[Insert if required pursuant to Section 2.4(a) of the Warrant Agreement — THE
SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, AND NO INTEREST HEREIN MAY BE SOLD, OFFERED, ASSIGNED,
DISTRIBUTED, PLEDGED OR OTHERWISE TRANSFERRED UNLESS (A) THERE IS AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT COVERING ANY SUCH TRANSACTION OR (B) THE
COMPANY AND ITS COUNSEL ARE OTHERWISE SATISFIED THAT SUCH TRANSACTION IS EXEMPT
FROM SUCH REGISTRATION AND IN COMPLIANCE WITH ALL STATE SECURITIES LAWS.  THE
TRANSFERABILITY OF THIS SECURITY IS ALSO SUBJECT TO RESTRICTIONS CONTAINED IN
[(A)] THE WARRANT AGREEMENT, DATED AS OF SEPTEMBER 24, 2012, BETWEEN THE COMPANY
AND A WARRANT AGENT, WHICH WARRANT AGREEMENT THE COMPANY WILL FURNISH TO THE
HOLDER HEREOF UPON REQUEST [AND (B) THE STOCKHOLDERS AGREEMENT, DATED AS OF
SEPTEMBER 24, 2012, BETWEEN THE COMPANY AND THE OTHER PARTIES THERETO, A COPY OF
WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY].](1)

 

[Insert if required pursuant to Section 2.4(e) of the Warrant Agreement
—NOTWITHSTANDING ANY OTHER PROVISION OF THE WARRANTS EVIDENCED HEREBY OR THE
RELATED WARRANT AGREEMENT, THE WARRANTS EVIDENCED BY THIS WARRANT CERTIFICATE
MAY BE EXERCISED ONLY IF (1) THE REGISTERED HOLDER IS AN ORIGINAL RESTRICTED
HOLDER, (2) A REGISTRATION STATEMENT IS IN EFFECT AS TO SUCH EXERCISE OR (3) THE
COMPANY RECEIVES A WRITTEN OPINION OF LEGAL COUNSEL (WHO SHALL BE, AND WHOSE
LEGAL OPINION SHALL BE, REASONABLY SATISFACTORY TO THE COMPANY) ADDRESSED TO THE
COMPANY TO THE EFFECT THAT THE PROPOSED EXERCISE OF THE WARRANTS MAY BE EFFECTED
WITHOUT REGISTRATION UNDER THE SECURITIES ACT](2)

 

AVENTINE RENEWABLE ENERGY HOLDINGS, INC.

 

WARRANT CERTIFICATE

 

EVIDENCING

 

WARRANTS TO PURCHASE COMMON STOCK

 

No.

 

,     ,      Warrants

 

--------------------------------------------------------------------------------

(1)  Legend to be included on all Warrant Certificates; bracketed provisions to
be included on Warrant Certificates of Original Restricted Holders.

(2)  Legend to be included on all Warrant Certificates.

 

A-1

--------------------------------------------------------------------------------


 

THIS CERTIFIES THAT, for value received,                     , or registered
assigns, is the registered owner of     ,     ,      Warrants to Purchase Common
Stock of Aventine Renewable Energy Holdings, Inc., a Delaware corporation (the
“Company”, which term includes any successor thereto under the Warrant Agreement
(as defined on the reverse of this Warrant Certificate)), and is entitled,
subject to and upon compliance with the provisions hereof and of the Warrant
Agreement, at such Holder’s (as defined in the Warrant Agreement) option, at any
time when the Warrants (as defined in the Warrant Agreement) evidenced hereby
are exercisable, to purchase from the Company one share of Common Stock (as
defined in the Warrant Agreement) of the Company for each Warrant evidenced
hereby, at the purchase price of $61.75 per share (as adjusted from time to time
in accordance with the Warrant Agreement, the “Exercise Price”), payable in full
at the time of purchase (unless a Cashless Exercise (as defined in the Warrant
Agreement) is permitted by the Warrant Agreement), the number of shares of
Common Stock into which and the Exercise Price at which each Warrant shall be
exercisable each being subject to adjustment as provided in Section 4 of the
Warrant Agreement, subject to the right of the Holder from and after a CoC
Transaction Effective Time (as defined in the Warrant Agreement) to receive a
cash amount, with such cash amount calculated in accordance with the formula set
forth in the Warrant Agreement.

 

All shares of Common Stock issuable by the Company upon the exercise of Warrants
shall, upon such issuance, be duly and validly issued and fully paid and
nonassessable. The Company shall pay any and all taxes (other than income taxes)
that may be payable in respect of the payment of any cash amount or the issue or
delivery of shares of Common Stock on exercise of Warrants or pursuant to
Section 3.7 of the Warrant Agreement. The Company shall not be required,
however, to pay any tax or other charge imposed in respect of any transfer
involved in the issue and delivery of any certificates or book-entry records
made, if applicable, for shares of Common Stock or payment of cash to any Person
(as defined in the Warrant Agreement) other than the Holder of the Warrant
Certificate surrendered upon the exercise of a Warrant, and in case of such
transfer or payment, the Warrant Agent (as defined on the reverse side of this
Warrant Certificate) and the Company shall not be required to issue or deliver
any certificate or make any book-entry record or pay any cash until (a) such tax
or charge has been paid or an amount sufficient for the payment thereof has been
delivered to the Warrant Agent or to the Company or (b) it has been established
to the Company’s satisfaction that any such tax or other charge that is or may
become due has been paid.

 

Each Warrant evidenced hereby may be exercised (i) by the Holder hereof that is
a Majority Stockholder (as defined in the Warrant Agreement) at the Exercise
Price then in effect at any time on any Business Day during the period
commencing on the Original Issue Date (as defined in the Warrant Agreement) and
ending at the Expiration Time (as defined on the reverse side of this Warrant
Certificate) or (ii) by a Holder hereof that is not a Majority Stockholder at
the Exercise Price then in effect at any time during any period commencing on
the Exercise Date (as defined in the Warrant Agreement) and ending at the
Expiration Time, subject to any restrictions on exercise set forth on the face
of this Warrant Certificate or in the Warrant Agreement; provided, that no
Warrant evidenced hereby shall be exercisable unless the Warrant is “in the
money” within the meaning of Section 16 of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”).

 

A-2

--------------------------------------------------------------------------------


 

Subject to the provisions hereof and of the Warrant Agreement, the Holder of
this Warrant Certificate may exercise all or any whole number of the Warrants
evidenced hereby by surrendering this Warrant Certificate to the Warrant Agent
at its office maintained for such purpose (the “Corporate Agency Office”) with
the form of exercise on the reverse hereof duly executed, together with (unless
a Cashless Exercise is permitted by the Warrant Agreement) payment in full of
the Exercise Price as then in effect for each share of Common Stock receivable
upon exercise of each Warrant being submitted for exercise and (in the case of a
Cashless Exercise is permitted by the Warrant Agreement) designation of such
Cashless Exercise on such form of exercise. Any such payment of the Exercise
Price (unless a Cashless Exercise permitted by the Warrant Agreement) is to be,
at the option of the Holder, in any combination of (i) certified bank check or
official bank check in New York Clearing House funds payable to the order of the
Company and delivered to the Warrant Agent at the Corporate Agency Office or
(ii) wire transfer in immediately available funds to such other account of the
Company at such banking institution as the Company shall have designated from
time to time for such purpose.

 

Reference is hereby made to the further provisions of (i) this Warrant
Certificate set forth on the reverse hereof and (ii) the Warrant Agreement, each
of which further provisions shall for all purposes have the same effect as if
set forth at this place.

 

Unless this Warrant Certificate has been countersigned by the Warrant Agent by
manual signature of an authorized officer on behalf of the Warrant Agent, this
Warrant Certificate shall not be valid for any purpose and no Warrant evidenced
hereby shall be exercisable.

 

IN WITNESS WHEREOF, the Company has caused this certificate to be duly executed.

 

Dated:                            , 20    

 

 

AVENTINE RENEWABLE ENERGY HOLDINGS, INC.

 

 

 

 

 

 

By:

 

 

Name:

Calvin Stewart

 

Title:

Chief Financial Officer

 

 

[SEAL]

 

ATTEST:

 

 

 

 

 

A-3

--------------------------------------------------------------------------------


 

Countersigned:

 

AMERICAN STOCK TRANSFER &
TRUST COMPANY, LLC, as Warrant Agent

 

 

By:

 

 

 

Authorized Agent

 

 

A-4

--------------------------------------------------------------------------------


 

Reverse of Warrant Certificate

 

AVENTINE RENEWABLE ENERGY HOLDINGS, INC.

 

WARRANT CERTIFICATE

 

EVIDENCING

 

WARRANTS TO PURCHASE COMMON STOCK

 

The Warrants evidenced hereby are one of a duly authorized issue of Warrants of
the Company designated as its Warrants to Purchase Common Stock (“Warrants”),
limited in aggregate number to 787,855, issued under and in accordance with the
Warrant Agreement, dated as of September 24, 2012 (the “Warrant Agreement”),
between the Company and American Stock Transfer & Trust Company, LLC, as warrant
agent (the “Warrant Agent”, which term includes any successor thereto permitted
under the Warrant Agreement), to which Warrant Agreement and all amendments
thereto reference is hereby made for a statement of the respective rights,
limitations of rights, duties and immunities thereunder of the Company, the
Warrant Agent, the Holders of Warrant Certificates and the owners of the
Warrants evidenced thereby and of the terms upon which the Warrant Certificates
are, and are to be, countersigned and delivered. A copy of the Warrant Agreement
shall be available at all reasonable times at the office of the Warrant Agent
for inspection by the Holder hereof.

 

The Warrant Agreement provides that, in addition to certain adjustments to the
number of shares of Common Stock into which a Warrant is exercisable and the
Exercise Price required to be made in certain circumstances, in the case of any
Transaction (as defined in the Warrant Agreement), the Company shall (or, in the
case of any Non-Surviving Transaction (as defined in the Warrant Agreement), the
Company shall cause the other Person involved in such Transaction to) execute
and deliver to the Warrant Agent a written instrument providing that (i) the
Warrants evidenced hereby, if then outstanding, will be exercisable thereafter,
during the period the Warrants evidenced hereby shall be exercisable as
specified herein, only into the Substituted Property (as defined in the Warrant
Agreement) that would have been receivable upon such Transaction by a holder of
the number of shares of Common Stock that would have been issued upon exercise
of such Warrant if such Warrant had been exercised in full immediately prior to
such Transaction (upon certain assumptions specified in the Warrant Agreement),
assuming that the Warrants evidenced hereby were exercisable at the time of such
Transaction at the Exercise Price as then in effect; and (ii) the rights and
obligations of the Company (or, in the case of any Non-Surviving Transaction,
the other Person involved in such Transaction) and the holders in respect of
Substituted Property shall be as nearly equivalent as may be practicable to the
rights and obligations of the Company and Holders in respect of Common Stock.

 

Except as provided in the Warrant Agreement (including Section 3.7 of the
Warrant Agreement), all outstanding Warrants shall expire and all rights of the
Holders of Warrant Certificates evidencing such Warrants shall terminate and
cease to exist, at the Expiration Time. “Expiration Time” shall mean the earlier
of 5:00 p.m., New York time on September 24, 2017, and (b) if a Change of
Control (as defined in the Warrant Agreement) occurs, the Change of Control
Expiration Time therefor or, in either event, such earlier date as the Company
shall have

 

A-5

--------------------------------------------------------------------------------


 

designated pursuant to the Warrant Agreement upon satisfaction of certain
conditions set forth in the Warrant Agreement. “Change of Control Expiration
Time” means, with respect to any Change of Control, (i) if (but only if) such
Change of Control constitutes a CoC Transaction, immediately prior to the time
of consummation of such Change of Control; or (ii) otherwise, the later of (A)
5:00 p.m., New York time on the date 20 days after the earlier of (x) the date
on which notice of the consummation of such Change of Control has been duly
given by the Company under and in accordance with the fourth paragraph of
Section 10.2 of the Warrant Agreement and (y) the date (if any) on which notice
of the possible future occurrence thereof was duly given by the Company under
and in accordance with the second paragraph of Section 10.2 of the Warrant
Agreement and (B) immediately after the time of consummation of such Change of
Control.

 

In the event of the exercise of less than all of the Warrants evidenced hereby,
a new Warrant Certificate of the same tenor and for the number of Warrants which
are not exercised shall be issued by the Company in the name or upon the written
order of the Holder of this Warrant Certificate upon the cancellation hereof.

 

The Warrant Certificates are issuable only in registered form in denominations
of whole numbers of Warrants. Upon surrender at the office of the Warrant Agent
and payment of the charges specified herein and in the Warrant Agreement, this
Warrant Certificate may be exchanged for Warrant Certificates in other
authorized denominations or the transfer hereof may be registered in whole or in
part in authorized denominations to one or more designated transferees;
provided, however, that such other Warrant Certificates issued upon exchange or
registration of transfer shall evidence the same aggregate number of Warrants as
this Warrant Certificate. The Company shall cause to be kept at the office of
the Warrant Agent the Warrant Register in which, subject to such reasonable
regulations as the Warrant Agent may prescribe and such regulations as may be
prescribed by law, the Company shall provide for the registration of Warrant
Certificates and of transfers or exchanges of Warrant Certificates. No service
charge shall be made for any registration of transfer or exchange of Warrant
Certificates; provided, however, the Company may require payment of a sum
sufficient to cover any tax or other governmental charge that may be imposed in
connection with any registration of transfer or exchange of Warrant
Certificates.

 

Prior to due presentment of this Warrant Certificate for registration of
transfer, the Company, the Warrant Agent and any agent of the Company or the
Warrant Agent may treat the Person in whose name this Warrant Certificate is
registered as the owner hereof (notwithstanding any notation of ownership or
other writing made in a Warrant Certificate by anyone) for all purposes, and
neither the Company, the Warrant Agent nor any such agent shall be affected by
notice to the contrary.

 

The Warrant Agreement permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of Warrant Certificates under the Warrant
Agreement at any time by the Company and the Warrant Agent with the consent of
the Holders of Warrant Certificates evidencing a majority of the then
outstanding Warrants.

 

A-6

--------------------------------------------------------------------------------


 

Until the exercise of any Warrant, subject to the provisions of the Warrant
Agreement and except as may be specifically provided for in the Warrant
Agreement, (i) no Holder of a Warrant Certificate evidencing any Warrant shall
have or exercise any rights by virtue hereof as a holder of Common Stock of the
Company, including, without limitation, the right to vote, to receive dividends
and other distributions or to receive notice of, or attend meetings of,
stockholders or any other proceedings of the Company; (ii) the consent of any
such Holder shall not be required with respect to any action or proceeding of
the Company; (iii) except with respect to any Received Dividend (as defined in
the Warrant Agreement), no such Holder, by reason of the ownership or possession
of a Warrant or the Warrant Certificate representing the same, shall have any
right to receive any cash dividends, stock dividends, allotments or rights or
other distributions (except as specifically provided in the Warrant Agreement),
paid, allotted or distributed or distributable to the stockholders of the
Company prior to or for which the relevant record date preceded the date of the
exercise of such Warrant; (iv) no such Holder shall have any right not expressly
conferred by the Warrant Agreement or under, or by applicable law with respect
to, the Warrant Certificate held by such Holder; and (v) nothing in the Warrant
Agreement or this Warrant Certificate held by such Holder shall be construed as
conferring upon the Holder any of the rights set forth in clauses (i) through
(iv) above.

 

This Warrant Certificate, each Warrant evidenced thereby and the Warrant
Agreement shall be governed by and construed in accordance with the laws of the
State of New York, except to the extent that the corporation law of the state of
incorporation of the Company specifically and mandatorily applies.

 

All terms used in this Warrant Certificate which are defined in the Warrant
Agreement shall have the meanings assigned to them in the Warrant Agreement.

 

Form of Exercise

 

In accordance with and subject to the terms and conditions hereof and of the
Warrant Agreement, the undersigned registered Holder of this Warrant Certificate
hereby irrevocably elects to exercise Warrants evidenced by this Warrant
Certificate and represents that such Holder has tendered (unless the fourth box
below has been checked by the Holder) the Exercise Price for each of the
Warrants evidenced hereby being exercised in the aggregate amount of
$                        , in the indicated combination of:

 

o

CERTIFIED BANK CHECK PAYABLE TO THE ORDER OF THE COMPANY ($                  )

o

OFFICIAL BANK CHECK IN NEW YORK CLEARING HOUSE FUNDS PAYABLE TO THE ORDER OF THE
COMPANY ($                  );

o

WIRE TRANSFER IN IMMEDIATELY AVAILABLE FUNDS TO THE ACCOUNT DESIGNATED BY THE
COMPANY FOR SUCH PURPOSE ($                  ); OR

o

CASHLESS EXERCISE IN ACCORDANCE WITH THE FORMULA SET FORTH IN SECTION 3.2(c) OF
THE WARRANT AGREEMENT.

 

A-7

--------------------------------------------------------------------------------


 

If (but only if) the Company has given written notice under and in accordance
with Section 10.2 of the Warrant Agreement of the possible future occurrence of
a Change of Control, exercise of [              ] of the Warrants is subject to
and contingent upon and to be effective (subject to the other conditions to
exercise specified in the Warrant Agreement) at the time of consummation of such
Change of Control referred to in the Company’s notice dated
                    , 20       given pursuant to Section 10.2 of the Warrant
Agreement.

 

[Insert if required pursuant to Section 2.4 of the Warrant Agreement for
Original Restricted Holders (except as otherwise noted) — The undersigned hereby
acknowledges, understands, agrees, certifies, represents and warrants, on behalf
of itself and on behalf of each Account (defined below), if any, that:

 

1.             The undersigned is an “Accredited Investor” within the meaning of
Rule 501(a) of Regulation D of the Securities Act of 1933, as amended (the
“Securities Act”), as amended by the Dodd-Frank Wall Street Reform and Consumer
Protection Act and related interpretations of the Securities and Exchange
Commission (the “SEC”).  See Annex A for the definition of Accredited
Investor.(3)

 

2.             The undersigned is acquiring the shares of Common Stock on the
undersigned’s own behalf and account or on behalf and account of each Account,
and not for the account of others, for investment purposes and not with a view
to, or for offer or sale in connection with, any distribution in violation of
the Securities Act or any other applicable securities laws; provided, however,
that by making the representations herein, the undersigned does not agree to
hold any of the securities for any minimum or other specific term and reserves
the right to dispose of the securities at any time in accordance with or
pursuant to a registration statement or an exemption under the Securities
Act.    Neither the undersigned nor any Account was formed for the specific
purpose of acquiring the shares of Common Stock.

 

3.             (a) The shares of Common Stock being acquired by the undersigned
have not been registered under the Securities Act or the securities laws of any
state, in reliance on one or more exemptions therefrom for transactions not
involving a public offering, (b) such shares of Common Stock have not been
approved or disapproved by the SEC or by any other federal or state agency, (c)
no such agency has passed on the accuracy or adequacy of disclosures made to the
undersigned by the Company and (d) no federal or state governmental agency has
passed on or made any recommendation or endorsement of, or made any findings or
determination as to the fairness of, such shares of Common Stock or an
investment in the Company.

 

4.             (a) The shares of Common Stock are being offered only in a
transaction not involving any public offering within the meaning of the
Securities Act, (b) if the undersigned or such Account decides to resell, pledge
or otherwise transfer the shares of Common Stock, such shares may be resold,
pledged or transferred only (i) to the Company, (ii) pursuant to an effective

 

--------------------------------------------------------------------------------

(3)  If the undersigned is acting and exercising (or proposes to exercise)
warrants for shares of Common Stock on behalf of the accounts (each, an
“Account” and collectively, “Accounts”) set forth on Annex B, over which the
undersigned possesses full discretionary authority to exercise warrants for
shares of Common Stock, such Account is an Accredited Investor that meets the
eligibility criteria for Accredited Investors set forth on such Annex B and
notice has been given to each such Account that such exercise is being made in
reliance on Section 4(a)(2) of the Securities Act.

 

A-8

--------------------------------------------------------------------------------


 

registration statement under the Securities Act, (iii) pursuant to an available
exemption from the registration requirements of the Securities Act and
applicable state securities laws and the laws of any other applicable
jurisdiction, subject, at all times, in all cases, to compliance with applicable
state and federal securities laws and the laws of any other applicable
jurisdiction, [(c) the undersigned acknowledges that the underlying shares of
Common Stock are or will be pursuant hereto subject to terms and provisions of
(i) that certain Stockholders Agreement, dated as of September 24, 2012, by and
among the Company, each of the parties identified as “Investors” on Schedule A
thereto and each of the parties identified as “Existing Stockholders” on
Schedule A thereto (the “Stockholders Agreement”) and (ii) that certain
Registration Rights Agreement, dated as of September 24, 2012, by and among the
Company and each of the Holders (as defined therein) (the “Registration Rights
Agreement”)](4), and (d) the undersigned will, and each subsequent holder is
required to, notify any subsequent transferee of the underlying shares of Common
Stock from the undersigned of the resale restrictions referred to in clause (b)
of this paragraph.

 

5.             There is no established market for shares of Common Stock and
that no public market for the shares of Common Stock may develop.

 

6.             Each certificate or book-entry record representing shares of
Common Stock will contain the following or substantially similar legend, unless
otherwise agreed by the Company:

 

“THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, AND NO INTEREST HEREIN MAY BE SOLD, OFFERED, ASSIGNED,
DISTRIBUTED, PLEDGED OR OTHERWISE TRANSFERRED UNLESS (A) THERE IS AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT COVERING ANY SUCH TRANSACTION OR (B) THE
COMPANY AND ITS COUNSEL ARE OTHERWISE SATISFIED THAT SUCH TRANSACTION IS EXEMPT
FROM SUCH REGISTRATION AND IN COMPLIANCE WITH ALL STATE SECURITIES LAWS.  THE
TRANSFERABILITY OF THIS SECURITY IS ALSO SUBJECT TO RESTRICTIONS CONTAINED IN
(A) THE WARRANT AGREEMENT, DATED SEPTEMBER     , 2012, BETWEEN THE COMPANY AND A
WARRANT AGENT, WHICH WARRANT AGREEMENT THE COMPANY WILL FURNISH TO THE HOLDER
HEREOF UPON REQUEST AND (B) THE STOCKHOLDERS AGREEMENT, DATED AS OF SEPTEMBER
24, 2012, AMONG THE COMPANY AND THE OTHER PARTIES THERETO, A COPY OF WHICH IS ON
FILE WITH THE SECRETARY OF THE COMPANY.”

 

7.             The undersigned, on its own behalf and on behalf of each Account,
hereby makes the representations, warranties, covenants and agreements deemed to
have been made by each investor under the Warrant Agreement and agrees to be
bound by the restrictions set forth therein. 

 

--------------------------------------------------------------------------------

(4)  Required with respect to all Warrant Certificates.

 

A-9

--------------------------------------------------------------------------------


 

[The undersigned, on its own behalf and on behalf of each Account, if any,
agrees, as a condition to the receipt by the undersigned or its Account upon the
exercise of any Warrants, to execute a joinder to, and be bound by the terms of,
each of the Stockholders Agreement and the Registration Rights Agreement, and
that it or such Account shall be entitled to the benefits thereof only to the
extent it complies with its obligations under each such agreement.](5)

 

8.             The undersigned, each Account, if any, and their professional
advisor(s), if any, have the right to ask questions of and receive answers from
the Company and its officers and directors, and to obtain such information
concerning the terms and conditions of the offering of the shares of Common
Stock to the extent that the Company possesses the same or could acquire it
without unreasonable effort or expense, as the undersigned, any such Account and
any professional advisor(s) deem necessary to verify the accuracy of the
information referred to in any of the Company’s Exchange Act filings or any
other materials provided to the undersigned or such Account. The undersigned,
each Account, and the undersigned’s and such Account’s professional advisor(s),
if any, have asked such questions, received such answers and obtained such
information as the undersigned, each Account and the undersigned’s professional
advisor(s), if any, deem necessary to verify the accuracy of (a) the information
referred to in any of the Company’s Exchange Act filings or any other materials
provided to the undersigned or each Account and (b) any other information that
the undersigned, such Account and the undersigned’s and such Account’s
professional advisor(s), if any, deem relevant to making an investment decision
with respect to the shares of Common Stock.

 

9.             The undersigned and each Account, if any, (a) is able to act on
its own behalf for itself in the transactions contemplated hereby, (b) has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of an investment in the shares of Common Stock
and has sought such accounting, legal and tax advice as deemed necessary to make
an informed investment decision, and (c) has the ability to bear the economic
risks of the undersigned’s or such Account’s investment in the shares of Common
Stock and can afford the complete loss of such investment.

 

10.           The Company may request from the undersigned and/or any Account
such additional information as the Company may deem necessary to evaluate the
eligibility of the undersigned or any Account to acquire the shares of Common
Stock, and may request from time to time such information as the Company may
deem necessary to determine the eligibility of the undersigned or any Account to
hold the shares of Common Stock or to enable the Company to determine the
Company’s compliance with applicable regulatory requirements or tax status, and
the undersigned and each Account shall provide such information as may
reasonably be requested.

 

11.           With respect to each Account (a) the undersigned is acting as the
authorized agent on behalf of each Account and has full discretionary authority
to make investment decisions on behalf of each Account, (b) the undersigned has
direct knowledge of the identity of each Account and has made reasonable, recent
(within six months prior to the date hereof) inquiry as to the eligibility of
each Account to acquire the shares of Common Stock pursuant to the terms set
forth in the Warrant Agreement and based thereon, each Account is eligible to
acquire the shares of Common Stock set forth opposite such Account’s name on
Annex B pursuant to the terms set

 

--------------------------------------------------------------------------------

(5)  Required with respect to all Warrant Certificates.

 

A-10

--------------------------------------------------------------------------------


 

forth in the Warrant Agreement and (c) the undersigned is duly authorized and
empowered by each Account to act for and legally bind such Account and to
execute this exercise notice and make and enter into the acknowledgments,
understandings, agreements, representations and warranties contained herein,
including, without limitation, the binding commitment to acquire the shares of
Common Stock, on behalf of such Account and such acknowledgments,
understandings, agreements, representations and warranties constitute legal,
valid and binding obligations of each such Account, enforceable against each
such Account in accordance with the terms hereof, to the same extent as if made
and entered into directly by each such Account.

 

12.           The execution, delivery and performance of this exercise notice by
the undersigned, on its own behalf and on behalf of each Account, if any, are
within the powers of the undersigned, have been duly authorized and will not
constitute or result in a breach or default under or conflict with any order,
ruling or regulation of any court or other tribunal or of any governmental
commission or agency, or any agreement or other undertaking, to which the
undersigned or any Account is a party or by which the undersigned or any Account
is bound, and, if the undersigned or any Account is not an individual, will not
violate any provisions of such entity’s charter documents, including, without
limitation, its incorporation or formation papers, bylaws, indenture of trust or
partnership or operating agreement, as may be applicable. The signature on this
exercise notice is genuine, and the signatory, if the undersigned is an
individual, has legal competence and capacity to execute the same, or, if the
undersigned is not an individual, the signatory has been duly authorized to
execute the same, and this exercise notice constitutes a legal, valid and
binding obligation of the undersigned and each Account, if any, enforceable in
accordance with its terms.

 

13.           The undersigned and each Account became aware of this offering of
the Common Stock, and the shares of Common Stock were offered to the undersigned
and each Account, solely by means of direct contact between the undersigned or
each such Account and the Company, with whom the undersigned and each Account
had prior to such contact an existing business relationship. Neither the
undersigned nor any Account became aware of this offering of the shares of
Common Stock, nor were the shares of Common Stock offered to the undersigned or
any Account by any other means, including, in each case, by any form of general
solicitation or general advertising. The undersigned, on its own behalf and on
behalf of each Account, if any, understands and agrees that the shares of Common
Stock are not being offered in a manner involving a public offering under, or in
a distribution in violation of, the Securities Act, or any state securities
laws.

 

14.           The Company and others will rely upon the truth and accuracy of
the foregoing acknowledgments, understandings, agreements, certifications,
representations and warranties and if any of such acknowledgments,
understandings, agreements, certifications, representations and warranties are
no longer accurate, the undersigned shall promptly notify the Company.  Each
acquisition by the undersigned or any Account, if any, of securities of the
Company from the Company will constitute a reaffirmation of the acknowledgments,
understandings, agreements, certifications, representations and warranties
herein (as modified by any such notice) by the undersigned and any such Account
as of the time of such acquisition.

 

15.           The Company is entitled to rely upon this exercise notice and is
irrevocably authorized to produce this exercise notice or a copy hereof to any
interested party in any administrative or legal proceeding or official inquiry
with respect to the matters covered hereby.

 

A-11

--------------------------------------------------------------------------------


 

The undersigned requests that the shares of Common Stock issuable upon exercise
be in fully registered form in such denominations and registered in such names
and delivered, together with any other property receivable upon exercise, in
such manner as is specified in the instructions set forth below.

 

If the number of Warrants exercised is less than all of the Warrants evidenced
hereby, the undersigned requests that a new Warrant Certificate representing the
remaining Warrants evidenced hereby be issued and delivered to the undersigned
unless otherwise specified in the instructions below.

 

Dated:

 

 

Name:

 

 

 

 

(Please Print)

(Insert Social Security or Other Identifying Number of Holder)

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

Signature

 

 

(Signature must conform in all respects to name of Holder as specified on the
face of this Warrant Certificate and must bear a signature medallion guarantee
by a bank or broker, trust company or member firm of a national securities
exchange.)

 

Signature Guaranteed:

 

Instructions (i) as to denominations and names of Common Stock issuable upon
exercise and as to delivery of such securities and any other property issuable
upon exercise and (ii) if applicable, as to Warrant Certificates evidencing
unexercised Warrants:

 

A-12

--------------------------------------------------------------------------------


 

[Insert if required pursuant to Section 2.4 of the Warrant Agreement for
Original Restricted Holders — Annex A]

 

“Accredited Investor” means:

 

1.                                       Any bank as defined in
Section 3(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”), or any savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the Securities Act whether acting in its individual or
fiduciary capacity; any broker or dealer registered pursuant to Section 15 of
the Securities Exchange Act of 1934; any insurance company as defined in
Section 2(a)(13) of the Securities Act; any investment company registered under
the Investment Company Act of 1940 or a business development company as defined
in Section 2(a)(48) of that Act; any Small Business Investment Company licensed
by the U.S. Small Business Administration under Section 301(c) or (d) of the
Small Business Investment Act of 1958; any plan established and maintained by a
state, its political subdivisions, or any agency or instrumentality of a state
or its political subdivisions, for the benefit of its employees, if such plan
has total assets in excess of $5,000,000; any employee benefit plan within the
meaning of the Employee Retirement Income Security Act of 1974, if the
investment decision is made by a plan fiduciary, as defined in Section 3(21) of
such Act, which is either a bank, savings and loan association, insurance
company, or registered investment adviser, or if the employee benefit plan has
total assets in excess of $5,000,000 or, if a self-directed plan, with
investment decisions made solely by persons that are Accredited Investors;

 

2.                                       Any private business development
company as defined in Section 202(a)(22) of the Investment Advisers Act of 1940;

 

3.                                       Any organization described in
Section 501(c)(3) of the Internal Revenue Code, corporation, Massachusetts or
similar business trust, or partnership, not formed for the specific purpose of
acquiring the securities offered, with total assets in excess of $5,000,000;

 

4.                                       Any director, executive officer or
general partner of the issuer of the securities being offered or sold, or any
director, executive officer or general partner of a general partner of that
issuer;

 

5.                                       Any natural person whose individual net
worth, or joint net worth with that person’s spouse, exceeds $1,000,000;

 

(i)                                     Except as provided in paragraph
5(ii) and (iii) below, for purposes of calculating net worth under this
paragraph 5:

 

(A)                              The person’s primary residence shall not be
included as an asset;

 

(B)                                Indebtedness that is secured by the person’s
primary residence, up to the estimated fair market value of the primary
residence at the time of the sale of securities, shall not be included as a
liability (except that if the amount of such indebtedness

 

A-13

--------------------------------------------------------------------------------


 

outstanding at the time of sale of securities exceeds the amount outstanding 60
days before such time, other than as a result of the acquisition of the primary
residence, the amount of such excess shall be included as a liability); and

 

(C)                                Indebtedness that is secured by the person’s
primary residence in excess of the estimated fair market value of the primary
residence at the time of the sale of securities shall be included as a
liability;

 

(ii)                                  Paragraph 5(i) above will not apply to any
calculation of a person’s net worth made in connection with a purchase of
securities on or prior to July 20, 2010 or in accordance with a right to
purchase securities, provided that in the latter case:

 

(A)                              Such right was held by the person on July 20,
2010;

 

(B)                                The person qualified as an Accredited
Investor on the basis of net worth at the time the person acquired such right;
and

 

(C)                                The person held securities of the same
issuer, other than such right, on July 20, 2010;

 

(iii)                               For purposes of this form, assume that
paragraph 5(ii) does not apply;

 

6.                                       Any natural person who had an
individual income in excess of $200,000 in each of the two most recent years or
joint income with that person’s spouse in excess of $300,000 in each of those
years and has a reasonable expectation of reaching the same income level in the
current year;

 

7.                                       Any trust with total assets in excess
of $5,000,000, not formed for the specific purpose of acquiring the securities
offered, whose purchase is directed by a sophisticated person as described in
Rule 506(b)(2)(ii) of the Securities Act; and

 

8.                                       Any entity in which all of the equity
owners are Accredited Investors.

 

A-14

--------------------------------------------------------------------------------


 

[Insert if required pursuant to Section 2.4 of the Warrant Agreement for
Original Restricted Holders — Annex B]

 

Accounts of Others

 

Account Name, Social Security
No. or EIN, State of Residence
(Indiv.), Principal Place of
Business (Entities) and Type of
Entity (Entities)

 

Eligibility(1)

 

Number of
Shares of
Common Stock
Subscribed
For

 

Name of
DTC
Participant

 

Participant’s
DTC Account
Number

 

Investor’s
Account Number
with DTC
Participant

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)                                  INDICATE, USING THE CRITERIA SET FORTH ON
ANNEX A UNDER THE ACCREDITED INVESTOR DEFINITION WHETHER SUCH ACCOUNT QUALIFIES
AS AN ACCREDITED INVESTOR, AND THE TYPE OF BUYER.

 

A-15

--------------------------------------------------------------------------------


 

Assignment

 

(Form of Assignment To Be Executed If Holder Desires To Transfer Warrant
Certificate)

 

FOR VALUE RECEIVED                                                         
hereby sells, assigns and transfers unto

 

Please insert social security or
other identifying number

 

 

(Please print name and address including zip code)

 

the Warrants represented by the within Warrant Certificate and does hereby
irrevocably constitute and appoint Attorney, to transfer said Warrant
Certificate on the books of the within-named Company with full power of
substitution in the premises.

 

 

 

Signature

Dated:

 

(Signature must conform in all respects to name of Holder as specified on the
face of this Warrant Certificate and must bear a signature medallion guarantee
by a bank or broker, trust company or member firm of a national securities
exchange.)

 

 

 

Signature Guaranteed:

 

 

 

A-16

--------------------------------------------------------------------------------


 

[Insert if required pursuant to Section 2.4 of the Warrant Agreement — The
undersigned proposed transferee hereby acknowledges, understands, agrees,
certifies, represents and warrants, on behalf of itself and on behalf of each
Account (defined below), if any, that:

 

1.                                       The undersigned is an “Accredited
Investor” within the meaning of Rule 501(a) of Regulation D of the Securities
Act of 1933, as amended (the “Securities Act”), as amended by the Dodd-Frank
Wall Street Reform and Consumer Protection Act and related interpretations of
the Securities and Exchange Commission (the “SEC”).  See Annex A for the
definition of Accredited Investor.(6)

 

2.                                       The undersigned is acquiring the
Warrants (and, as applicable, the underlying shares of Common Stock) on the
undersigned’s own behalf and account or on behalf and account of each Account,
and not for the account of others, for investment purposes and not with a view
to, or for offer or sale in connection with, any distribution in violation of
the Securities Act or any other applicable securities laws; provided, however,
that by making the representations herein, the undersigned does not agree to
hold any of the securities for any minimum or other specific term and reserves
the right to dispose of the securities at any time in accordance with or
pursuant to a registration statement or an exemption under the Securities Act. 
Neither the undersigned nor any Account was formed for the specific purpose of
acquiring the Warrants (and, as applicable, the underlying shares of Common
Stock).

 

3.                                       (a) The Warrants (and, as applicable,
the underlying shares of Common Stock) being acquired by the undersigned have
not been registered under the Securities Act or the securities laws of any
state, in reliance on one or more exemptions therefrom for transactions not
involving a public offering, (b) such Warrants (and, as applicable, the
underlying shares of Common Stock) have not been approved or disapproved by the
SEC or by any other federal or state agency, (c) no such agency has passed on
the accuracy or adequacy of disclosures made to the undersigned by the Company
and (d) no federal or state governmental agency has passed on or made any
recommendation or endorsement of, or made any findings or determination as to
the fairness of, such Warrants (and, as applicable, the underlying shares of
Common Stock) or an investment in the Company.

 

4.                                       (a) The Warrants (and, as applicable,
the underlying shares of Common Stock) are being offered only in a transaction
not involving any public offering within the meaning of the Securities Act,
(b) if the undersigned or such Account decides to resell, pledge or otherwise
transfer the Warrants (and, as applicable, the underlying shares of Common
Stock), such securities may be resold, pledged or transferred only (i) to the
Company, (ii) pursuant to an effective registration statement under the
Securities Act or (iii) pursuant to an available exemption from the registration
requirements of the Securities Act and applicable state securities laws and the
laws of any other applicable jurisdiction, subject, at all times, in all cases,
to compliance with applicable state and federal securities laws and the laws of
any other applicable

 

--------------------------------------------------------------------------------

(6)  If the undersigned is acting and acquiring (or proposes to acquire) the
Warrants (and, as applicable, the underlying shares of Common Stock) on behalf
of the accounts (each, an “Account” and collectively, “Accounts”) set forth on
Annex B, over which the undersigned possesses full discretionary authority to
purchase the Warrants (and, as applicable, the underlying shares of Common
Stock), such Account is an Accredited Investor that meets the eligibility
criteria for Accredited Investors set forth on such Annex B and notice has been
given to each such Account that such sale or delivery is being made in reliance
on Section 4(a)(2) of the Securities Act.

 

A-17

--------------------------------------------------------------------------------


 

jurisdiction, [(c) the undersigned acknowledges that the Warrants and the shares
of Common Stock underlying the Warrants are or will be pursuant hereto subject
to terms and provisions of (i) that certain Stockholders Agreement, dated as of
September 24, 2012, by and among the Company, each of the parties identified as
“Investors” on Schedule A thereto and each of the parties identified as
“Existing Stockholders” on Schedule A thereto (the “Stockholders Agreement”) and
(ii) that certain Registration Rights Agreement, dated as of September 24, 2012,
by and among the Company and each of the Holders (as defined therein) (the
“Registration Rights Agreement”)](7), and (d) the transferee will, and each
subsequent holder is required to, notify any subsequent transferee of the
Warrants (and, as applicable, the underlying shares of Common Stock) from the
undersigned of the resale restrictions referred to in clause (b) of this
paragraph.

 

5.                                       There is no established market for the
Warrants (and, as applicable, the underlying shares of Common Stock) and no
public market for the Warrants (and, as applicable, the underlying shares of
Common Stock) may develop.

 

6.                                       If the Warrants are issued in
certificated form, each certificate representing Warrants will contain the
following or substantially similar legends, unless otherwise agreed by the
Company:

 

“THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, AND NO INTEREST HEREIN MAY BE SOLD, OFFERED, ASSIGNED,
DISTRIBUTED, PLEDGED OR OTHERWISE TRANSFERRED UNLESS (A) THERE IS AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT COVERING ANY SUCH TRANSACTION OR (B) THE
COMPANY AND ITS COUNSEL ARE OTHERWISE SATISFIED THAT SUCH TRANSACTION IS EXEMPT
FROM SUCH REGISTRATION AND IN COMPLIANCE WITH ALL STATE SECURITIES LAWS.  THE
TRANSFERABILITY OF THIS SECURITY IS ALSO SUBJECT TO RESTRICTIONS CONTAINED IN
[(A)] THE WARRANT AGREEMENT, DATED AS OF SEPTEMBER 24, 2012, BETWEEN THE COMPANY
AND A WARRANT AGENT, WHICH WARRANT AGREEMENT THE COMPANY WILL FURNISH TO THE
HOLDER HEREOF UPON REQUEST [AND (B) THE STOCKHOLDERS AGREEMENT, DATED AS OF
SEPTEMBER 24, 2012, AMONG THE COMPANY AND THE OTHER PARTIES THERETO, A COPY OF
WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY].”(8)

 

--------------------------------------------------------------------------------

(7)  Bracketed provisions to be included on Warrant Certificates of Original
Restricted Holders.

(8)  Bracketed provisions to be included on Warrant Certificates of Original
Restricted Holders.

 

A-18

--------------------------------------------------------------------------------


 

“NOTWITHSTANDING ANY OTHER PROVISION OF THE WARRANTS EVIDENCED HEREBY OR THE
RELATED WARRANT AGREEMENT, THE WARRANTS EVIDENCED BY THIS WARRANT CERTIFICATE
MAY BE EXERCISED ONLY IF (1) THE REGISTERED HOLDER IS AN ORIGINAL RESTRICTED
HOLDER, (2) A REGISTRATION STATEMENT IS IN EFFECT AS TO SUCH EXERCISE OR (3) THE
COMPANY RECEIVES A WRITTEN OPINION OF LEGAL COUNSEL (WHO SHALL BE, AND WHOSE
LEGAL OPINION SHALL BE, REASONABLY SATISFACTORY TO THE COMPANY) ADDRESSED TO THE
COMPANY TO THE EFFECT THAT THE PROPOSED EXERCISE OF THE WARRANTS MAY BE EFFECTED
WITHOUT REGISTRATION UNDER THE SECURITIES ACT.”

 

7.                                       The undersigned, on its own behalf and
on behalf of each Account, hereby makes the representations, warranties,
covenants and agreements deemed to have been made by each investor under the
Warrant Agreement and agrees to be bound by the restrictions set forth therein. 
[The undersigned, on its own behalf and on behalf of each Account, if any,
agrees, as a condition to the receipt by the undersigned or its Account of any
Warrants, to execute a joinder to, and be bound by the terms of, each of the
Stockholders Agreement and the Registration Rights Agreement, and that it or
such Account shall be entitled to the benefits thereof only to the extent it
complies with its obligations under each such agreement.](9)

 

8.                                       The undersigned, each Account, if any,
and their professional advisor(s), if any, have the right to ask questions of
and receive answers from the Company and its officers and directors or the
transferor and its officers and directors, and to obtain such information
concerning the terms and conditions of the offering of the Warrants (and, as
applicable, the underlying shares of Common Stock) to the extent that the
Company or the transferor possesses the same or could acquire it without
unreasonable effort or expense, as the undersigned, any such Account and any
professional advisor(s) deem necessary to verify the accuracy of the information
referred to in any of the Company’s Exchange Act filings or any other materials
provided to the undersigned or such Account. The undersigned, each Account, and
the undersigned’s and such Account’s professional advisor(s), if any, have asked
such questions, received such answers and obtained such information as the
undersigned, each Account and the undersigned’s professional advisor(s), if any,
deem necessary to verify the accuracy of (a) the information referred to in any
of the Company’s Exchange Act filings or any other materials provided to the
undersigned or each Account and (b) any other information that the undersigned,
such Account and the undersigned’s and such Account’s professional advisor(s),
if any, deem relevant to making an investment decision with respect to the
Warrants (and, as applicable, the underlying shares of Common Stock).

 

9.                                       The undersigned and each Account, if
any, (a) is able to act on its own behalf for itself in the transactions
contemplated hereby, (b) has such knowledge and experience in

 

--------------------------------------------------------------------------------

(9)  Bracketed provisions to be included on Warrant Certificates of Original
Restricted Holders.

 

A-19

--------------------------------------------------------------------------------


 

financial and business matters as to be capable of evaluating the merits and
risks of an investment in the Warrants (and, as applicable, the underlying
shares of Common Stock) and has sought such accounting, legal and tax advice as
deemed necessary to make an informed investment decision, and (c) has the
ability to bear the economic risks of the undersigned’s or such Account’s
investment in the Warrants (and, as applicable, the underlying shares of Common
Stock) and can afford the complete loss of such investment.

 

10.                                 The Company or the transferor may request
from the undersigned and/or any Account such additional information as the
Company or the transferor may deem necessary to evaluate the eligibility of the
undersigned or any Account to acquire the Warrants (and, as applicable, the
underlying shares of Common Stock), and may request from time to time such
information as the Company or the transferor may deem necessary to determine the
eligibility of the undersigned or any Account to hold the Warrants (and, as
applicable, the underlying shares of Common Stock) or to enable the Company or
the transferor to determine the Company’s or the transferor’s compliance with
applicable regulatory requirements or tax status, and the undersigned and each
Account shall provide such information as may reasonably be requested.

 

11.                                 With respect to each Account (a) the
undersigned is acting as the authorized agent on behalf of each Account and has
full discretionary authority to make investment decisions on behalf of each
Account, (b) the undersigned has direct knowledge of the identity of each
Account and has made reasonable, recent (within six months prior to the date
hereof) inquiry as to the eligibility of each Account to acquire the Warrants
(and, as applicable, the underlying shares of Common Stock) pursuant to the
terms set forth in the Warrant Agreement and based thereon, each Account is
eligible to acquire the Warrants set forth opposite such Account’s name on Annex
B pursuant to the terms set forth in the Warrant Agreement and (c) the
undersigned is duly authorized and empowered by each Account to act for and
legally bind such Account and to execute this assignment and make and enter into
the acknowledgments, understandings, agreements, representations and warranties
contained herein, including, without limitation, the binding commitment to
acquire the Warrants (and, as applicable, the underlying shares of Common
Stock), on behalf of such Account and such acknowledgments, understandings,
agreements, representations and warranties constitute legal, valid and binding
obligations of each such Account, enforceable against each such Account in
accordance with the terms hereof, to the same extent as if made and entered into
directly by each such Account.

 

12.                                 The execution, delivery and performance of
this assignment by the undersigned, on its own behalf and on behalf of each
Account, if any, are within the powers of the undersigned, have been duly
authorized and will not constitute or result in a breach or default under or
conflict with any order, ruling or regulation of any court or other tribunal or
of any governmental commission or agency, or any agreement or other undertaking,
to which the undersigned or any Account is a party or by which the undersigned
or any Account is bound, and, if the undersigned or any Account is not an
individual, will not violate any provisions of such entity’s charter documents,
including, without limitation, its incorporation or formation papers, bylaws,
indenture of trust or partnership or operating agreement, as may be applicable.
The signature on this assignment is genuine, and the signatory, if the
undersigned is an individual, has legal competence and capacity to execute the
same, or, if the undersigned is not an individual, the signatory has been duly
authorized to execute the same, and this assignment

 

A-20

--------------------------------------------------------------------------------


 

constitutes a legal, valid and binding obligation of the undersigned and each
Account, if any, enforceable in accordance with its terms.

 

13.                                 The undersigned and each Account became
aware of this offering of the Warrants (and, as applicable the Common Stock),
and the Warrants (and, as applicable the shares of Common Stock) were offered to
the undersigned and each Account, solely by means of direct contact between the
undersigned or each such Account and the transferor, with whom the undersigned
and each Account had prior to such contact an existing business relationship.
Neither the undersigned nor any Account became aware of this offering of the
Warrants (and, as applicable the shares of Common Stock), nor were the Warrants
(and, as applicable the shares of Common Stock) offered to the undersigned or
any Account by any other means, including, in each case, by any form of general
solicitation or general advertising. The undersigned, on its own behalf and on
behalf of each Account, if any, understands and agrees that the Warrants (and,
as applicable the shares of Common Stock) are not being offered in a manner
involving a public offering under, or in a distribution in violation of, the
Securities Act, or any state securities laws.

 

14.                                 The Company, the transferor and others will
rely upon the truth and accuracy of the foregoing acknowledgments,
understandings, agreements, certifications, representations and warranties and
if any of such acknowledgments, understandings, agreements, certifications,
representations and warranties are no longer accurate, the undersigned shall
promptly notify the Company and the transferor.  Each acquisition by the
undersigned or any Account, if any, of securities of the Company from the
Company will constitute a reaffirmation of the acknowledgments, understandings,
agreements, certifications, representations and warranties herein (as modified
by any such notice) by the undersigned and any such Account as of the time of
such acquisition.

 

15.                                 The Company and the transferor are entitled
to rely upon this assignment and are irrevocably authorized to produce this
assignment or a copy hereof to any interested party in any administrative or
legal proceeding or official inquiry with respect to the matters covered hereby.

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature of Transferee(s)

 

 

 

 

 

 

 

Name and Title

 

 

 

 

 

 

 

Institution and State of Formation

 

A-21

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

Telephone Number (including area code)

 

 

 

 

 

 

 

 

 

Facsimile Number (including area code)

 

 

 

 

 

 

 

 

 

Email Address

 

 

 

 

DTC Information:

 

 

 

Full legal name of person through which transferee holds its securities (i.e.,
name of transferee’s broker or the DTC Participant, if applicable, through which
transferee’s securities are held):

 

 

 

 

 

 

 

Name of Broker:

 

 

 

 

 

 

 

DTC Participant Number:

 

 

 

 

 

 

Investor’s Account Number with Participant:

 

 

 

 

 

 

 

 

 

 

 

 

 

Contact Person:

 

 

 

 

 

 

 

Telephone Number (including area code):

 

 

A-22

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

Email Address:

 

 

 

 

[Insert if required pursuant to Section 2.4 of the Warrant Agreement — Annex A]

 

“Accredited Investor” means:

 

1.                                       Any bank as defined in
Section 3(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”), or any savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the Securities Act whether acting in its individual or
fiduciary capacity; any broker or dealer registered pursuant to Section 15 of
the Securities Exchange Act of 1934; any insurance company as defined in
Section 2(a)(13) of the Securities Act; any investment company registered under
the Investment Company Act of 1940 or a business development company as defined
in Section 2(a)(48) of that Act; any Small Business Investment Company licensed
by the U.S. Small Business Administration under Section 301(c) or (d) of the
Small Business Investment Act of 1958; any plan established and maintained by a
state, its political subdivisions, or any agency or instrumentality of a state
or its political subdivisions, for the benefit of its employees, if such plan
has total assets in excess of $5,000,000; any employee benefit plan within the
meaning of the Employee Retirement Income Security Act of 1974, if the
investment decision is made by a plan fiduciary, as defined in Section 3(21) of
such Act, which is either a bank, savings and loan association, insurance
company, or registered investment adviser, or if the employee benefit plan has
total assets in excess of $5,000,000 or, if a self-directed plan, with
investment decisions made solely by persons that are Accredited Investors;

 

2.                                       Any private business development
company as defined in Section 202(a)(22) of the Investment Advisers Act of 1940;

 

3.                                       Any organization described in
Section 501(c)(3) of the Internal Revenue Code, corporation, Massachusetts or
similar business trust, or partnership, not formed for the specific purpose of
acquiring the securities offered, with total assets in excess of $5,000,000;

 

4.                                       Any director, executive officer or
general partner of the issuer of the securities being offered or sold, or any
director, executive officer or general partner of a general partner of that
issuer;

 

5.                                       Any natural person whose individual net
worth, or joint net worth with that person’s spouse, exceeds $1,000,000;

 

(i)                                     Except as provided in paragraph
5(ii) and (iii) below, for purposes of calculating net worth under this
paragraph 5:

 

(A)                              The person’s primary residence shall not be
included as an asset;

 

(B)                                Indebtedness that is secured by the person’s
primary residence, up to the estimated fair market value of the primary
residence at the

 

A-23

--------------------------------------------------------------------------------


 

time of the sale of securities, shall not be included as a liability (except
that if the amount of such indebtedness outstanding at the time of sale of
securities exceeds the amount outstanding 60 days before such time, other than
as a result of the acquisition of the primary residence, the amount of such
excess shall be included as a liability); and

 

(C)                                Indebtedness that is secured by the person’s
primary residence in excess of the estimated fair market value of the primary
residence at the time of the sale of securities shall be included as a
liability;

 

(ii)                                  Paragraph 5(i) above will not apply to any
calculation of a person’s net worth made in connection with a purchase of
securities on or prior to July 20, 2010 or in accordance with a right to
purchase securities, provided that in the latter case:

 

(A)                              Such right was held by the person on July 20,
2010;

 

(B)                                The person qualified as an Accredited
Investor on the basis of net worth at the time the person acquired such right;
and

 

(C)                                The person held securities of the same
issuer, other than such right, on July 20, 2010;

 

(iii)                               For purposes of this form, assume that
paragraph 5(ii) does not apply;

 

9.                                       Any natural person who had an
individual income in excess of $200,000 in each of the two most recent years or
joint income with that person’s spouse in excess of $300,000 in each of those
years and has a reasonable expectation of reaching the same income level in the
current year;

 

10.                                 Any trust with total assets in excess of
$5,000,000, not formed for the specific purpose of acquiring the securities
offered, whose purchase is directed by a sophisticated person as described in
Rule 506(b)(2)(ii) of the Securities Act; and

 

11.                                 Any entity in which all of the equity owners
are Accredited Investors.

 

A-24

--------------------------------------------------------------------------------


 

[Insert if required pursuant to Section 2.4 of the Warrant Agreement — Annex B]

 

Accounts of Others

 

Account Name, Social Security
No. or EIN, State of Residence
(Indiv.), Principal Place of
Business (Entities) and Type of
Entity (Entities)

 

Eligibility(1)

 

Number of
Shares of
Common Stock
Subscribed
For

 

Name of
DTC
Participant

 

Participant’s
DTC Account
Number

 

Investor’s
Account Number
with DTC
Participant

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)                                  INDICATE, USING THE CRITERIA SET FORTH ON
ANNEX A UNDER THE ACCREDITED INVESTOR DEFINITION WHETHER SUCH ACCOUNT QUALIFIES
AS AN ACCREDITED INVESTOR, AND THE TYPE OF BUYER.

 

A-25

--------------------------------------------------------------------------------